The next item is the debate on the Commission Statement – the Northern Dimension.
Commissioner Michel has the floor on behalf of the Commission.
Mr President, ladies and gentlemen, I am delighted about the opportunity offered to us in this Chamber to debate the policy relating to the Northern Dimension and to do so in advance of the meeting of ministers on 21 November, which will be devoted to this issue.
The Northern Dimension is an integrated policy of the European Union. Its purpose is to encourage dialogue and practical cooperation in the northern parts of Europe comprising the Baltic region and the Arctic and sub-Arctic areas of our continent. It is designed to ensure the general well-being of this vast region endowed with many natural resources and to do so by means of effective and long-lasting regional cooperation. It also makes it possible to overcome the divisions experienced within a region whose constituent parts have very many shared characteristics and which has to face common challenges on both sides of the borders of the states concerned.
Northern Dimension policy has moved on considerably since its launch in 1999, when it was officially inaugurated by the Helsinki European Council. The Feira European Council of June 2000 then incorporated the initial action plan for the Northern Dimension, extending over the period 2000-2003, into the European Union’s external and cross-border policies. The Brussels European Council of October 2003 supported the second action plan in favour of the Northern Dimension, which entered into force on 1 January 2004 and covers the period 2004-2006. This second plan took account of the European Union’s enlargement, set for 1 May 2004. Since that date, eight of the nine Baltic Sea states have been members of the European Union. The ninth is the Russian Federation. Even before that, Northern Dimension policy had placed ever greater emphasis upon relations and cooperation with North-West Russia, an aspect that will certainly be reinforced in the years after 2006.
The second action plan relates to five areas deemed essential to the northern countries: the economic side of trade and infrastructure, the development of human resources – education, culture, research and health – the environment and nuclear safety, cross-border cooperation and, finally, justice and home affairs. Moreover, Kaliningrad and the Arctic are considered as cross-disciplinary themes to be integrated into the five priorities.
The action plan emphasises the notions of subsidiarity and of dynamic interplay between the various actors in the Northern Dimension. These two ideas guarantee full participation by all the parties in implementing the action plan, the parties concerned being, in particular, the partner states, the regional organisations, the regional and local authorities, the educational establishments and research institutes and, finally, civil society, not forgetting the EU itself. In particular, I should like to stress the importance of the role played by the CBSS (Council of Baltic Sea States) and the BEAC (Barents Euro-Arctic Council), as well as the councils’ activities and projects. The Commission is a member of these two organisations and remains fully involved with them.
Since the beginning, the initiatives adopted within the framework of the Northern Dimension have been implemented thanks to the existing Community programmes or to the respective budgets of the parties concerned with this dimension, whether they be states or regional organisations. At present, the European Union’s financial instruments devoted to Northern Dimension policy are the TACIS programmes, the national and regional programmes, including what are known as the neighbourhood programmes, Interreg and, to a lesser degree, the other Community policies affecting the Northern Dimension indirectly.
The Northern Dimension also benefits from the greater scope for loans granted to Russia by the European Investment Bank. The Commission has proposed that, as from 2007, the European Neighbourhood and Partnership Instrument, that is to say one of the four new instruments for funding external actions, constitute the main source of Community funding for Russia and, hence, for Northern Dimension policy.
The institutional framework put in place by the second action plan has operated as anticipated, with ministerial meetings organised every two years and, in between, meetings of senior officials. The first meeting of senior officials took place in Brussels on 21 October 2004 and brought the following together: all the states involved with the Northern Dimension, together with all the other Member States of the European Union; the four Northern region organisations, that is to say the Council of Baltic Sea States, the Barents Euro-Arctic Council, the Nordic Council of Ministers and the Arctic Council; the international financial institutions operating in Northern Europe; and representatives of the European Union institutions. Canada and the United States have also taken part as observers.
The 2005 ministerial meeting, which will be held on 21 November in Brussels on the initiative of the British Presidency, will be important as its purpose will be to approve the guidelines for preparing a political statement and a framework document for implementing the policy to be considered in the years following 2006, that is to say upon expiry of the second action plan.
According to the Commission, the main objective must be to make Northern Dimension policy a policy common to all the parties concerned, notably the Russian Federation. If this new Northern Dimension policy is to be a success, all the parties, and Russia in particular, need to feel fully involved. That also presupposes an unqualified commitment to the objectives and structures concerned with this dimension.
Once all the parties have demonstrated this commitment, we could envisage new partnerships in the Northern region, inspired by the successful model provided by the environmental partnership in the Northern Dimension, for which the European Union is the main provider of funds and which illustrates the very fruitful cooperation established between the four international financial institutions concerned, Russia and the Commission.
From the Commission’s point of view, the new Northern Dimension must be considered as the form of regional expression to the north of the Common Spaces agreed at the summit on 10 May between the European Union and the Russian Federation – regional expression that would be enhanced by full participation on the part of Norway and Iceland. It should also continue to include a number of additional objectives related to the specific characteristics of the North, in particular its fragile environment and the issue of native populations, as well as issues of health and social well-being.
The Commission is at present preparing the basic documents concerning the new Northern Dimension. These should consist of a common political statement and a strategic framework setting out the objectives and listing the measures required for achieving them. These documents should be approved during the second half of 2006 following a very extensive process of consultation involving everyone concerned with this dimension, in particular the four northern region organisations, the international financial institutions operating in this same region, the European Parliament, the Economic and Social Committee and the Committee of the Regions. The documents should enter into force in 2007 upon expiry of the second action plan. The political statement and strategic framework related to the new dimension should be permanent in character, replacing the current model of three-year action plans while necessarily remaining subject to regular review. By way of facilitating these periodic reviews, the idea is also that, in future, everyone involved in the Northern Dimension should present assessments at the Northern Dimension ministerial meetings.
The consultations on the new strategy have begun, and I am delighted at the opportunity they offer me to exchange views with Parliament. The Commission will gladly listen to any new idea or suggestion from Parliament about the development of this strategy and will also keep Parliament fully informed of this development. As for the Commission, it will continue to prepare annual reports. The information system concerning the Northern Dimension is also available on the Relex DG web site.
Mr President, ladies and gentlemen, allow me to conclude by expressing the hope that the discussions we are currently conducting with Russia will lead to Russia committing itself unreservedly to the new phase on which the Northern Dimension strategy will embark in 2007. I also wish to emphasise that the Commission is fully determined to go on working to make this strategy succeed, both by implementing the second action plan and by developing the strategy.
. Mr President, it is excellent that the Northern Dimension is once again entering the debate, and I am very encouraged by Commissioner Michel’s eagerness to commit to its development. When you look at the list of speakers, however, you notice one substantial problem associated with this concept: up till now the Northern Dimension has been the concern of far too few people. Too few in Parliament and the EU Member States feel it has to do with them. The programme has not yet produced the results that were hoped for, and many people still know very little about it. This major initiative of the Finnish Presidency in 1999 is far too worthwhile a project to be lost simply because of a lack of political clout. The Northern Dimension must be made more viable, and I am grateful that a Member of the Commission should have the same objective.
Apart from attracting very little attention, the Northern Dimension has been given very little money. Not having its own budget line, it has remained theoretical. If sums are compared with the financing which the EU has provided for the Mediterranean, they obviously amount to just a fraction of that, but I am delighted to hear about new financial instruments. The Northern Dimension has suffered from a certain lack of identity, and so far has been unable to create a clear profile for itself that distinguishes it from other programmes. We should be realistic: only a strategy with a clear financial framework and a budget line will succeed in establishing its status. This is one reason why some of us representatives of the Nordic countries have recently been looking in the direction of the Baltic Sea and the countries on its coastline. The Baltic Sea is unquestionably part of the Northern Dimension. With the eastward enlargement of the EU, the Baltic became almost completely an internal sea of the European Union, and it should be accorded the importance it deserves. It is our sea: . Surrounding it are new Member States of the EU which are highly motivated to strengthen cooperation in the Baltic region so that all the important elements of the Northern Dimension are reinforced and new political muscle is used for regional cooperation.
The Northern Dimension has been a tool of external relations, but the separate elements of its sphere of operation have not benefited sufficiently from factors that would unite it. It now needs a new approach that would unify the region. This is where Baltic Sea conservation and development of the Baltic Sea economic region are important. When we first joined the EU it might have been enough if we were able to have an impact on verbal reality and at least some people repeated the words and ideas we expressed. That is no longer enough; as the Union expands and as, at the same time, the need is great, I want the Northern Dimension and the Baltic Sea strategy to become a research project that will benefit the people who live in the region and one of environmental conservation.
. Mr President, Commissioner, thank you for this communication. The enlarged European Union needs visibility in its various geographical regions. It is widely recognised in the European Union that there has to be visible action in the Mediterranean region to maintain people’s security and welfare and our continent’s steady and sustainable development. The Northern Dimension is a later arrival in the sphere of EU activity. It has been a part of Union policy, as decided by the Council, since the German Presidency in 1999. As has been said here, however, commitment to this policy on the part of the Commission and the Member States has been very unsatisfactory, and it was very interesting and satisfying to hear the Commissioner’s assurance that there is to be a change with regard to this issue.
The EU’s most recent round of enlargement also raises the matter of the need for a new Eastern Dimension. The Northern Dimension is an umbrella arrangement designed to try to give attention not only to the Union’s northern regions but also to its northern neighbouring regions, in the form, for example, of practical cooperation with the northwestern part of Russia and the Arctic regions. The practical work of the Northern Dimension is based on partnerships in which the European Union and Russia, Norway and Iceland are participants. Canada, too, is involved in many projects. The practical work of the Northern dimension is based on partnerships, and the best example of this is the realisation of environmental partnerships and the way these have come about could serve as an example to all the other EU regional projects. In short, the contribution of EUR 75 million by the partnership countries and the EU has meant we have been able to start or we have planned environmental projects worth EUR 2 billion. This autumn a sewage works southwest of St Petersburg will be completed. It will have considerable importance for reducing the waste load in the Baltic Sea. In the future we will have to develop a Northern Dimension policy, get new bodies and agencies involved in it, and provide support for the work of earlier partners. As the Commissioner said, the Nordic Council of Ministers, the Council of the Baltic Sea States, and the Barents Euro-Arctic Regional Council are all important players in the Northern Dimension. Most important of all, however, is the Commission’s own commitment and that of the Member States. The Northern Dimension must be made a reality so that it can genuinely become a part of our common policy.
. Mr President, I wish to thank the Commissioner for his very full, descriptive statement on the Northern Dimension and also for sharing with us some of the thoughts about the future. It is about the future – what comes after 2006 – that there is much concern.
Over the last six years, I have had the privilege to represent this Parliament on a number of parliamentary bodies in the Arctic, Barents and Baltic region. It is quite clear that our parliamentary colleagues on those bodies look to this Parliament and the European Union to provide a robust and functioning Northern Dimension policy. It is somewhat ironic that this is a policy that is normally played out at a regional level and it is therefore absolutely essential that it involves elected Members and all other stakeholders, as the Commissioner has said.
However, it is a policy that tends to be set at the biannual ministerial meetings. Therefore this Parliament has sometimes suggested that some form of Northern Dimension forum, bringing in all the stakeholders and elected representatives, would be a good idea for the future. We must give this policy bottom-up motion so that it is really working and dynamic and represents the wishes of the area it is there to serve. Also, the original Northern Dimension had a wide vision of a policy from the Urals to Greenland, encompassing the Arctic and the subarctic region.
It is right that we concentrate much effort on our relationship with Russia, and there is much that can be done there. If we have a dynamic St Petersburg, then the Baltic itself will be dynamic and that even reflects on trade in the area I know best – the north-east coast of the United Kingdom. So it can benefit all of us and we must take an interest. However, it must be a shared policy in partnership with Russia, not a covert way of directing some EU policy towards Russia.
As has already been mentioned, we must also bring in our other partners, Norway and Iceland. The Norwegian Government has recently produced a very full policy document for discussion on the High North. It wants European Union involvement. We should respond to that. This fragile area of our world gives us the opportunity to cooperate with many partners and even to have dialogue with the US on climate change. We should seize that opportunity within a wider Northern Dimension policy.
. Mr President, ladies and gentlemen, the Northern Dimension is both an issue of external relations and an internal matter. The Baltic Sea is a part of the Northern Dimension which is connected with both. As has already been said, since enlargement it has become almost entirely an internal sea of the EU.
The Baltic is one of the most vulnerable areas of sea in the world, and at present it is in very poor shape. None of this is visible from the surface, however. The often repeated depressing fact is that the largest stretch of wasteland in Europe lies at the bottom of the Baltic Sea. It is actually a vast zone devoid of oxygen, where the basic living organisms have died. The Baltic is fairly large in area but it is shallow. The average depth is only 58 metres, while that of the Mediterranean, for example, is several kilometres. The pollution load reaching the Baltic, however, is high. Approximately 0.5% of the world’s people live in its catchment area, although around 10% of the world’s sea traffic passes through it. The number of oil consignments from ports in Russia in particular is increasing very rapidly. We know that a major oil tanker accident is a catastrophe wherever it may occur. In the Baltic Sea, however, the consequences would be vastly more disastrous and longer-term than in the Atlantic. Eutrophication in the Baltic is visible in the summer, for example, in the form of blue-green algae. The greatest cause of this is agriculture. Environmental toxicity levels are high: for example, levels of contamination in seals and white-tailed eagles are approximately five times greater than in the Atlantic. Some of these problems can only be solved in collaboration with Russia, but some, such as agricultural emissions, are matters the resolution of which is in the hands of the European Union and its Member States.
. Mr President, Commissioner, the European Union is like a boat, whose keel is in the Mediterranean Sea and whose mast is in the Baltic. Winds blow into its sails from every direction, not least from where our partners are in the Northern Dimension: Russia, Norway and Iceland. This is sometimes forgotten by our southern friends in the Mediterranean region. Russia is a rich country, where there are a lot of poor people. The country has drifted into a state of chaos, in a way which we humanists cannot behold with indifference: there are street children and prostitutes, criminals and terrorists, and there are huge environmental problems. Russia’s state of health is reflected in the fact that the country’s population is falling by a million a year. It would be good if the Commissioner put on headphones, as I do not suppose he understands Finnish.
It is possible to help this neighbour state of the EU solve its problems with funding, for example, under TACIS and the European Neighbourhood and Partnership programmes, under the umbrella of the Northern Dimension. We need a new and better Northern Dimension action programme, which must be drafted together with Russia. Now that the good Commissioner is listening, I will continue.
The Northern Dimension must not, however, be merely a matter of helping Russia: it needs to be a means of cooperation. There needs to be a belief in good intentions on either side. The Northern Dimension must also cover cooperation with oil-rich Norway and energy-rich Iceland. Its action plan should extend into the northern region to include Greenland and Alaska, to say nothing of the Barents Sea.
In the same way, there should be closer cooperation with the regional councils. The fact that the EU does not always take part in the meetings of the Arctic Council, the Barents Council or the Barents Euro-Arctic Council says something about its indifferent approach to external relations in the development of the Northern Dimension. The Commission should take seriously the desire of the EU’s northern Member States to develop Europe’s northern regions alongside the Mediterranean region, and the Commissioner should listen to the debate through his headphones if he does not understand the language.
Mr President, there is unfortunately a constant attempt to get involved in just about every area. We are to vote on many such objectionable proposals later today. When it comes to the Northern Dimension, it is therefore, in my view, very important for us to concentrate on results-oriented activity and not on everything under heaven and earth that is north of the fiftieth degree of latitude.
What, then, is important in the Northern Dimension over the next ten or fifteen years? Generally speaking, I agree entirely with all the previous speakers that the answer is the Baltic Sea. What is more, I would add that the nuclear plants outside Saint Petersburg give rise to one of those topical issues that are genuinely of extreme importance. It should be noted that, in both cases, Russia has a crucial role to play. It is a matter, therefore, of cultivating the contact we have with Russia and developing it in both these areas.
The Baltic is an absolutely unique inland sea. There is no comparison with the Mediterranean or, indeed, any other sea in the world. The Baltic consists of brackish water, meaning that flora and fauna that are actually suited to salty sea water or fresh water are in constant danger. The salt content goes up or down depending on how the water flows through the Sound. That makes the Baltic incredibly sensitive because, as quite a few speakers have pointed out, it is a shallow sea. The Baltic cannot cope with pollution, yet around the Baltic there is now intensive economic activity and intensive agriculture with a host of discharges. This means that our efforts should be directed at, for example, rescuing flora and fauna, cleaning up after discharges, monitoring marine transport and closing down the Saint Petersburg nuclear plants.
. Commissioner, ladies and gentlemen, it seems that now, when the European Union has taken on a leading role in the realisation of the Northern Dimension, it is showing signs of being more like a business plan than a policy. Why? In spite of the fact that it is welcome that the Northern Dimension is applied to the Baltic Sea region with the aim of developing cooperation both within the region and also in the border region from the Baltic Sea towards the east, and that efforts are being made to involve Russia, which is nurturing its understanding of western values, it is time to take a good look at how seriously Russia has taken the Northern Dimension itself and factors connected with it into account so far. It is quite obvious that in the wider context of the region Russia thinks predominantly of its own interests. This is proven by its inability to free itself of imperial thinking, based on Tsar Peter I’s approach to Europe, in the 17th century, of forcing a breach, continuing right up to its inability to accept the independence regained by the Baltic states and their equal membership of the Baltic Sea region within the context of development and security. As a result, the facilities developed in the Baltic Sea are completely inadequate in terms of meeting the Northern Dimension’s goals: for example, the transport and energy systems and the new ports at St Petersburg, which not only complicate the environmental situation, but make it more expensive for European Union consumers to obtain natural resources in the northern region. As a result, ships and tankers’ routes are lengthening, traffic in the Baltic Sea is continuing to increase and in the near future will double or treble, the cost of raw materials is increasing and there are growing risks of shipping collisions in the Baltic Sea. All this should be taken into account.
I would also like to place particular emphasis on the fact that Russia has a special need to foster democracy, since, unfortunately, it is absolutely clear that the current Russian regime is ignoring this extremely important objective. Only once Russia has managed to solve these problems will we be able to hope that the Northern Dimension will achieve its technical and economic objectives in relation to Russia.
Mr President, I would like to start by making a point to the people who prepare the European Parliament agendas and also to the English interpretation booth. Today we are talking about the Dimension, not the Dimension. There is a rather substantial difference. There are four Nordic countries; the Northern Dimension encompasses the whole north of Europe. It is important to remember that when drawing up the agenda next time.
I think that the Northern Dimension stands at a crossroads. It has two options. One is that it withers away under the Russian road map and becomes just a part of it. The second is that we start refocusing it, for instance towards the Baltic Sea. I happen to have a preference for the second option.
I am very happy that the Commission is dealing with the matter today and that we are able to discuss it. I am also very happy to see that there are other non-Finns in the Chamber besides Mrs Wallis, who was the only non-Finn to speak about the subject in November 2003. So the concept is moving forward and that is a good thing.
I would like to make three observations. Firstly, I think that the Northern Dimension should have its own budget line. I firmly believe that it needs it. If it is put under the neighbourhood policy I think it will only get crumbs from the general budget. So give it its own budget line.
Secondly, I think we need to rejuvenate the Northern Dimension, give it more content than before. The ideas that Commissioner Michel put forward are a step in the right direction. However, I fully agree with, for example, Mrs Korhola and Mrs Hassi, who said that we should refocus it on the Baltic Sea, because that probably is the sickest sea we have in Europe today. To all the people sitting in the Parliament for the first time today, just remember that the Baltic Sea has an average depth of 59 metres compared to the two to three kilometres of the Mediterranean. If there were to be an oil accident, that would be the end of the Baltic Sea, and I am sure no one would like to see that happen. So let us get more focus.
Thirdly, we need to start coordinating the institutions that are dealing with the Northern Dimension and the Baltic Sea region. We need more coordination between the Nordic Council, the Barents Euro-Arctic Council, and the Baltic Sea Council. They need to work together.
I want to ask the Commissioner one final question. Do you not think it would be a good idea to have a Northern Dimension as the overarching concept, but a Baltic Sea strategy as an underlying theme working within the Northern Dimension?
Mr President, the Northern Dimension has served as a useful framework for cooperation across national borders and, in particular, across the EU’s external border with Russia. It has a considerable importance for this sort of cooperation between people and various organisations, and it has importance specifically for regional security, welfare and stability. The Northern Dimension should be included in all the EU’s policies and not remain a separate heading. It was good to hear that the Commissioner agrees. Whether it is a matter of the environment, health or culture, everything also has its northern dimension in the same way the EU’s policy on the Mediterranean does.
The EU’s northeastern border is at least as crucially important as its border in the southern Mediterranean. The standard-of-living gap in the north is the widest in Europe. On the Russian side, the economic and health statistics are on a par with Africa. HIV and AIDS, tuberculosis, drugs and alcoholism have lowered life expectancy in males to levels in the developing countries.
Of the hundreds of projects, those which stand out most clearly are the Northern Dimension Environmental Partnership and the Northern Dimension Partnership in Public Health and Social Well-being. The aim of the latest programme is the control of these infectious diseases and the prevention of various dangers to society in our neighbouring areas: which will be no minor feat in the future either. Mr President, the EU’s best investments in the environment and in health are still being made behind Finland’s eastern border, and it is on that border that the interests of the whole of the EU are being watched over above all by the Finns.
Mr President, the Commission’s report shows that the importance of the Northern Dimension in the Union’s external relations is growing in strength. Especially gratifying is the fact that Russia’s attitude towards it is becoming more positive than what it was before. In order to develop the Northern Dimension’s importance in the Union’s external relations the Commission should be given two tasks. Firstly, not only Russia but also our northern European Economic Area partners, Iceland and Norway, should be strongly encouraged to be involved in cooperation in the northern regions and, for example, the new EU Neighbourhood Policy. Secondly, the Commission should participate more dynamically in the work of the councils that operate in the northernmost region of the earth: the Council of the Baltic Sea States, the Barents Euro-Arctic Council, and the Arctic Council.
My main message, however, is connected with what is missing from the Commission’s report entirely: cooperation in the Baltic Sea region. Until spring of last year, the Baltic countries and Poland were our neighbours and partners in external relations. Now they have joined the Union the development of the Baltic Sea region is essentially based on mutual cooperation between the Member States and the Union’s internal policy. The Commission needs to take this into account when shaping the guidelines for the Northern Dimension. Now that our Northern Dimension partners have gone from just being neighbours to being members, a comprehensive strategy for developing the Baltic Sea region should be drawn up, within the framework of which the Member States and the Commission can collaborate on projects such as improving environmental conservation and the energy economy in the region as well as its internal communications. Baltic Sea cooperation will establish the Northern Dimension in the Union’s internal policies, but cooperation with Russia will obviously still be conducted as part of the Northern Dimension of external relations.
Baltic Sea cooperation will finally contribute some real substance to those views of the Council which have emphasised the importance of the Northern Dimension generally and also in the internal development of the Union. There should be some reorganisation in the Commission so that it is not only the External Relations Directorate-General that deals with questions relating to the Northern Dimension but other Directorate-Generals as well.
Mr President, it is indeed timely that we should be discussing the Northern dimension in this House. I also join with others in saluting the initiative taken by the Finnish Government. It is also good to remark, as colleagues have said, that this debate is attended by French, German, Austrian, Belgian, British and other colleagues.
It is timely, as has been said, that we extend the work of the Northern Dimension to encompass a Baltic Sea strategy, which is a true reflection of today's reality, the Baltic bordered by eight EU Member States and the Russian Federation. In this Parliament there is a Baltic Europe intergroup, which meets every month in Strasbourg and which I have the honour to chair. It encompasses members not only from each political group but also representing the great majority of Member States. We have been working to produce a Baltic Sea strategy. Yesterday we had the honour to meet with President-in-Office and Minister for Europe Mr Alexander. We are extremely grateful for his enthusiasm and interest in the project leading up to the ministerial meeting on 21 November on the Northern dimension.
Commissioner Michel, I would urge you – perhaps in your reply – just to confirm that the Commission, you and your colleagues will be working extremely closely with the British Presidency to ensure the successful initiation and implementation of the Baltic Sea strategy, which will be seen as a natural extension – a complement – to the work of the Northern Dimension.
I wholly agree with others, that we shall have a discreet budget line for the Baltic Sea strategy to match and balance the very successful work that we do through the Euromed policy, which – obviously – historically predates the work in the Baltic.
The scope of this work cannot be underestimated: its importance ranks in the very highest policy that the EU should now be developing. What we are talking about is nothing less than offsetting and overcoming half a century of Soviet occupation, oppression, misrule and marginalisation. We are pledged to restore the economic harmony, security, prosperity and cultural vibrancy of the Baltic region. To ensure the success of this work, it is absolutely vital that the British, German, Polish, French and Italian Governments and the whole of the EU administration lend their support to this great work. We want to see a truly successful enlarged European Union. That will not happen unless we have a successful Baltic Sea strategy.
Mr President, I shall begin by thanking the Commissioner for his encouraging presentation, and I shall continue in Swedish.
Last year’s enlargement of the EU has a very great effect upon the Northern Dimension. The Baltic Sea region, which comprises all of eight Member States, now forms the very heart of the Northern Dimension. It is a region with great potential for economic development and urgent challenges in, for example, the area of environmental policy, which must become part of the agenda for the whole of the EU. The people there expect a policy that makes it possible to make full use of the region’s potential, a factor that must also be taken into account in the EU’s policy on Russia.
When the European Parliament set up what are known as its intergroups, the group that was to deal with the Baltic region as a whole was one of the most popular, which is a sign of just how much demand there is for such cooperation. That being said, there is a lack of shared awareness and, consequently, of solidarity and a common sense of identity in the region. We must now take steps to heal this wound following the division of Europe.
The Baltic must become a matter for the whole of the EU. A flourishing EU needs a flourishing Baltic region, and the region needs the EU in order to be able to solve a range of problems, environmental as well as social and economic.
It is also important for Russia to get involved in the cooperation taking place under the banner of the Northern Dimension. It would be of symbolic importance to support Saint Petersburg so that, in future, all the waste water from the city might be cleaned up, so benefiting everyone living in the Baltic region. The population of that region expects such obvious problems to be solved.
It is unfortunate that the Northern Dimension has often been seen as an issue internal to Finland. It is also regrettable that Baltic cooperation, which is important, has in a way fallen outside the Northern Dimension, in spite of the fact that Baltic cooperation is an essential part of that dimension.
It is important for the Commission to succeed now in properly strengthening the Baltic side of the Northern Dimension. It must be possible to do a better job of coordinating research in the region and directing it at issues of common concern. Important infrastructure projects can bind the region together. We also need an extensive exchange of students and labour. Energy supplies must become more diverse. My message to the Commissioner is this: incorporate the Baltic as an important part of the Northern Dimension. Draw up a bold strategy for the region, and be more daring.
Mr President, I am encouraged by the Commissioner's fresh approach to this topic. For me, the Northern dimension was an ambitious initiative when it was proposed by the Finnish Prime Minister, Mr Lipponen, eight years ago. Under the first Finnish Presidency it succeeded in turning the EU's attention towards north-eastern Europe.
Today, the Baltic Sea has become an internal sea of the EU, uniting an extremely promising region of 85 million inhabitants with immense economic potential. I should like to make three observations.
My first concern is related to the highly alarming ecological situation of the Baltic Sea, where environmental and toxic hazards are often up to five times higher than in the North Sea area. These growing risks and challenges need to be addressed by more cohesive and long-term policies, using the resources of the EU as a whole. It is high time, therefore, to widen the concept of the Northern dimension beyond cooperation projects with Russia's north-west regions, to cover the whole area of the Baltic Sea including the Kaliningrad area.
Secondly, within the Northern dimension, we should have a special Baltic Sea strategy, just as there is an EU strategy for the Mediterranean. The time has come to draw practical conclusions from the enlargement of the EU to the east and north-east. Clearly, we need a much more creative and balanced approach to these areas, including the creation of concrete financial instruments.
Thirdly, one of the core elements of the Northern dimension is cooperation with Russia. The efficiency and reliability of the EU common foreign policy are being particularly tested in this region. Despite the European Parliament's May resolution on Russia, which called on Member States to resist Russia's attempts to differentiate between old and new Members, unfortunately the date of 8 September stands as a symbol of the separate relations between Russia and some larger Member States. The so-called Schröder-Putin agreement will officially start the building of a new under-sea gas pipeline between Germany and Russia, solidifying the special relationship between those two countries. The side effect of that project would be to expose Poland, the Baltic States and Ukraine to the Russian practice of using economic pressure to advance its foreign policy aims.
If its long-term cooperation with Russia is to be successful, the EU needs to start sending a clear and coherent signal to Moscow. Our first priority must be to convince Russian policy-makers that we take our own common foreign policy seriously.
Mr President, Commissioner, ladies and gentlemen, the fact that Europe is home to almost 500 million people has made it the part of the world with the greatest purchasing power, and that makes the sort of strategy that we are discussing today especially important. Purchasing power has not only advantages but also disadvantages, and so we have to consider in what areas we want to include this new dimension.
I would like to draw particular attention to energy policy. I regard the Baltic region in particular as a region with a future, and as one that is of the utmost importance to us. Countries such as Norway, with its reserves of crude oil and natural gas, and Iceland, with its renewable geothermal energy, are examples for us to follow in this respect and present us with an immense opportunity to develop common strategies for energy policy in this area; I believe that the current state of energy prices – for both oil and gas – means that this will be one of the most important issues in the future. Not only in that respect, but also as regards the security of our energy supply, this area will, in future, have a special part to play.
When I say that the infrastructure, too, presents us with a vitally important challenge, I am referring not only to the energy infrastructure, but also to such things as telecommunications. Tasks such as developing broadband technology and ensuring access to information on the Internet by a wider cross-section of society will in future have an important part to play in the future, particularly in remote regions.
A primary concern in cross-border cooperation is economic in nature – to bring together small and medium-sized businesses. The need to create jobs and to attempt to raise the standard of living in these regions make it particularly important that our promotion of small and medium-sized enterprises in particular, and of cooperation above all, should take no account of borders.
That brings me on to a really fundamental issue, that of the WTO and Russia. I believe it to be crucial to the Hong Kong talks in particular that we should join together with Russia in considering a common strategy as regards global lawmaking. I regard this dimension as being of particular importance to us in terms of our trade relations, and the importance to Europe of the further development of the WTO structures will be consistent with this. A very interesting debate is currently going on in this region about how we can join together in adapting to the new situations in the global context, and that I see as being the real challenge for Europe.
Mr President, ladies and gentlemen, I should like firstly to thank Parliament for the great interest it has expressed in this Chamber for a subject that is clearly important. I should also like to thank the speakers who, overall, reacted very positively to the statement I made on behalf of Mrs Ferrero-Waldner. I should like to point out that it is she who deserves the credit because I was speaking on her behalf, and I shall be sure to convey this general feeling of support to her. I shall also pass on all the suggestions and reflections expressed that do not necessarily relate to the statement, in particular those concerning the place and role of Russia and cooperation with that country.
The Russian economy shows encouraging growth, so it is likely that European Union budgets will not increase in this area. However, the Commission does not dismiss the possibility of new partnerships if Russia commits itself formally to the Northern Dimension. I would just add that, in my view, the comparison with the Mediterranean is not entirely appropriate, given the different characteristics of the two regions, particularly with regard to economic indicators, the populations concerned and the number of countries involved etc.
To return to Russia, the Commission is receptive to that country’s proposals and contributions. Russia needs to be present at the ministerial meeting about the Northern Dimension, to be held on 21 November 2005, and then to participate fully in the entire range of the Northern Dimension’s activities. Russia is a strategic partner of the European Union, as witnessed to by the positive conclusions of the summit of 10 May and by the adoption of the road maps for the four Common Spaces. Our objective consists of devising a joint European Union-Russia policy on the Northern Dimension, also involving Norway and Iceland. This policy should be in keeping with the Common Spaces, with which it should be aligned in terms of the Northern region, and it should have a number of specific characteristics.
I shall now say something about specific funding. I think that the European Community should continue to support the Northern Dimension within the framework of the programmes at present being implemented, that is to say TACIS and the European Neighbourhood Policy, and of those to be implemented in the future within the framework of the draft European Neighbourhood and Partnership Instrument. It should also be noted that what will also be useful in terms of infrastructure is the fact that the opportunities for loans by the European Investment Bank to Russia and the western NIS (newly independent states) have recently been increased. Thanks to the practical support froma wide range of donors, the Northern Dimension Environmental Partnershipis showing how useful it is for meeting very specific and urgent needs. It is not beyond the bounds of possibility that these results could be reproduced in other areas, but that would require a similar level of commitment from all those providing funds.
Because it is important, I need to reply to a question I was asked several times, namely that concerning a Baltic strategy within the Northern Dimension. That option obviously has its merits. However, I think that we should, for all that, point out that the Commission is active around the Baltic Sea through the EU’s internal policies. The fact is that, as I mentioned earlier, eight of the nine countries bordering the Baltic are Member States, benefiting from the EU’s internal policies and programmes. There can be no forgetting the far North with its specific characteristics: relatively unpopulated, but with a very large native culture and environmental problems peculiar to itself. I am thinking, for example, of the former Russian nuclear bases on the Kola Peninsula.
Those, then, are the replies we intended giving today. Obviously, though, I shall be very particular in conveying the feelings, reflections and very strong commitment of the MEPs who spoke in this debate.
The debate is closed.
I have listened to this debate with interest, yet not taken part, much like the country I represent, Scotland. The Scottish Parliament has complete competence in areas like Fisheries, the Environment and several other areas relevant to the Northern Dimension. Sadly, we have had little input to the development of this policy, though I do hope that that will change. We have much to contribute from our own experience, and much to learn as a West-Nordic nation. I today make a plea to the European Commission to remember us in their planning, and to the Scottish government to play a more active part alongside our neighbours Iceland, Norway and others.
The next item is the report (A6-0173/2005) by Mr Thierry Cornillet, on behalf of the Committee on Development, on tourism and development [2004/2212(INI)].
Mr President, tourism is the largest global economic activity, both in terms of turnover and number of jobs. It is one of the most dynamic sectors in the world, true though it is that it is extremely volatile and very sensitive, particularly in the wake of attacks. Think of those of 11 September, which brought tourist development to a sudden halt. Developing countries were the first to suffer from this reversal.
The tourist economy characteristically cuts across an extremely wide range of areas. It naturally leads to the development of hotels, together with other forms of accommodation, such as self-catering cottages and family-run guest houses, that are outside the hotel system proper. It gives rise to restaurants, which may or may not be attached to hotels. It enables staff to be trained not only in the professions associated with the hotel and catering industry but also in languages. It makes for extremely wide-ranging economic activity, with all types of salespeople eager to respond to the demands of, for example, people who have forgotten their toothpaste or medicines or who want croissants to eat every morning in their hotel. Tourist development has bearing upon all areas of the food industry, not to mention, of course, all the souvenir shops there are.
What is more, tourism in itself generates a very heavy demand for substantial forms of infrastructure, most prominent among which are not only airports but also sea ports and main roads, as well as smaller roads serving tourist destinations and other places to visit. Moreover, tourism encourages specific demand affecting areas over which the state traditionally has jurisdiction, be it in matters of security or public health. I shall return to this point.
By the way in which it cuts across such a variety of areas, tourism therefore guarantees genuine economic development, but it does not stop there. Tourism also makes for land conservation and better protection of the environment, the fact of the matter being that, with the creation of world heritage sites, we now give serious thought to areas that are to be protected, without however being set piously apart, so enabling them to be exploited ‘intelligently’ for tourist purposes.
Tourism is also a factor in democracy and political stability because tourists with no intention of being bound by any all-inclusivepackage see a country open up before them; because tourism is enriching and is educational in a way that, as everyone knows, undermines dictatorship; because tourism can establish ethical rules, particularly regarding child labour; and because the idea of fair tourism, which in fact constitutes a form of dissuasion, is beginning to make itself felt in our part of the world.
Finally, tourism is an essential factor in public health and education. Health risks constitute absolutely the wrong type of advertising. Remember the problem of Ebola virus in Congo and elsewhere. The same applies, however, to malaria and makes states much more sensitive to the need to eradicate these diseases. Tourism is extremely demanding in terms of decent hospital infrastructure which, of course, will also serve the local population. Finally, tourism is an educational factor because it makes people learn languages and in that way opens people’s minds.
Let us not deceive ourselves. Tourism can also be a factor causing disturbance and leading to abuse. I shall give just two examples. The first is sex tourism, which is clearly a means of development for certain countries that do not provide themselves with the resources for preventing it. The second is property speculation, in particular that whereby leading families buy up properties or that whereby, if one is not careful, sites are destroyed.
The fact that tourism is the world’s largest form of economic activity and that it can be an economic lever for developing countries cannot be a matter of indifference to the European Union. Tourism must therefore be better integrated into all forms of the aid we offer. That naturally applies to all our programmes, be they the EDF, MEDA, ASEAN or other programmes. The percentage of these funds directly appropriated to tourist development projects must be increased. We ourselves must strengthen our own structures. I am glad that Mr Michel is in the Chamber, because what I have just said applies not only to the Enterprise DG but also to the Development DG, both of which should have tourism departments with a bit more clout. We need help in strengthening the public-private partnership. Let us not delude ourselves. The public sector will not take care of tourist development in its entirety. Through the aid it supplies through ourselves and through the impetus it provides, in particular for the creation of major infrastructure, the public sector can, however, help tourism develop further.
Finally, tourism must give rise to ethical reflection within the European Union and, more generally, at global level. To prevent corruption and merciless speculation in all its forms, help should not be given to just anyone, anywhere. Thought needs to be given to ways of putting a stop to sex tourism and, in particular, to the forms of legal action available to us in our own countries. Particularly when it comes to child labour, we need to be sure about the situation regarding working conditions and public freedoms within developing countries.
Tourism, which encourages knowledge of other people and the exchange of experiences, offers a promising route for developing countries to go down. Finally, visitors to other countries are perhaps more aware than others of the urgent need there is to increase and channel international aid. The presence of that aid becomes apparent. Having seen evidence of it, people take an interest; and, having taken an interest, they give in a much more visible way.
. Mr President, ladies and gentlemen, I would like to welcome the in-depth work that has been done on the drawing up of this report and the resolution on tourism and development that is packed with interesting ideas.
As the rapporteur, Mr Cornillet, has noted, the Development Directorate-General, which is under my authority, has no specialised service for tourism issues. That obviously does not mean, though, that there are no projects in this sector. Furthermore, in his explanatory statement, the rapporteur points to the significant funding from the European Development Fund in the sector. The Commission deals with the issue of tourism in the developing countries from the point of view of aid for the private sector and the sustainable management of natural resources. Tourist promoters in the developing countries therefore have all the instruments for aid to the private sector available to them. The investment facility managed by the European Investment Bank has thereby funded several hotel projects in the ACP countries, while the PROINVEST programme provides the sector with non-financial support, such as the strengthening of capacities and the promotion of investments.
Furthermore, the European Development fund has funded hotel training schools in numerous countries to accompany the rapid development of the tourism sector. Furthermore, road, port and airport investments funded by the European Development Fund play a crucial role in the development of tourism, as well as water supply, electrification, sanitation, waste treatment and environmental conservation programmes.
Furthermore, the ecolabel system, promoted by the Commission, enables tourism entrepreneurs to obtain a label certifying that their tourism company respects environmental standards, which is important for the ecotourism market.
It is therefore very difficult to isolate purely tourist projects. The report acknowledges the transversal nature of the sector. I entirely agree with this idea. The European Union’s strategy consists of supporting the partners in their development efforts by helping them to enhance all the resources available to them, including tourism. In the case of the small island countries of the Caribbean and the Pacific, tourism is one of the only resources available. Furthermore, proper environmental management of ecosystems such as forests, coral reefs or rivers would allow these resources to be conserved and generate long-term revenue for the local population.
I agree with the points of view expressed in points 1 and 2 relating to durable or sustainable tourism. The European Union’s cooperation with its partners is aimed at promoting sustainable development based on local resources and which is respectful of the environment.
With regard to the increase in tourism projects advocated, I must point out that we must prevent the scattering of funding and, in order to achieve the maximum impact, the Commission, in agreement with the partner States, focuses its aid on a relatively limited number of sectors. These sectors are determined in joint agreement with the countries in question. Since tourism is essentially a private sector activity, the multiplication of tourist projects falls within the domain of promoters. For promoters in ACP countries, the Commission has established the Investment Facility, with a capital of EUR 2.2 billion, in order to respond to an increase in requests for funding. The Commission treats the participatory approach and the quest for adherence of the beneficiaries as one of the cardinal principles of its development policy. The private sector is consulted as recommended in point 15. As for the support for countries falling victim to natural disasters, this is already a constant of Community aid, as is the obligation to respect and protect the environment and local cultures.
We share the concerns expressed in point 30 about the training of specialised personnel on the ground in the countries in question, and we would point out that this is precisely what the Commission has always favoured. In Madagascar, for example, the Commission has established a training project that is directed at both promoters and their employees. The Commission naturally agrees on the need vigorously to combat sex tourism, especially where the victims are children, in particular by providing the judicial systems of partner countries with all the assistance they need to eradicate this scourge.
I would like to thank the European Parliament for the attention it has given the Commission’s services and you may rest assured that I will take all the necessary steps to ensure a more effective monitoring of all activities relating to tourism. Nevertheless, the Commission does not believe that a Directorate-General should be created solely responsible for tourism.
. – Mr President, no one doubts the importance of tourism as a central component in European development policy. Tourism, as the rapporteur rightly states in his report, is not only a factor of economic growth; it also makes a substantial contribution to democracy and political equilibrium in developing countries.
Nonetheless, an effective EU policy of tourism to other countries depends on an integrated policy for sustainable European tourism within the European Union. I should like to link our debate today with the debate held on the guidelines for sustainable European tourism, because I believe that only if the European Union creates conditions of harmonious correlation between internal and external competence on tourism issues will it have an effective tourism policy for developing countries. In other words, .
Since the Treaty of Maastricht, tourism policy has been a central objective of the action of the European Union. With the European Constitution, tourism is reintegrated into the sectors of supporting, coordinating or complementary action by the Union. The legal basis therefore exists, as does the challenge to create a coordinated European policy of action in the tourism sector.
The challenge of moving from the level of pronouncements to a cohesive and effective structural policy cofinanced by the Union, a policy of sustainable tourism, a source of economic development of both traditional and rural destinations, a source of knowledge of history and cultural heritage, a policy with specific strategic guidelines, clear objectives and linked objectives and means.
A politically mature and institutionally perfect European policy for sustainable European tourism will also facilitate the smooth interconnection of European tourism policy with European development policy.
. Mr President, I would like to thank Mr Cornillet for his report, which highlights the importance of tourism and its potential in the developing world.
When looking at the developing world, we have to remember that tourism plays more of a role in some regions and countries than in others; the figures in the report show that. In the Caribbean, tourism is a key driver of the economy, but that is not the case across sub-Saharan Africa where, with a few exceptions, tourism is not such a big factor.
For that reason, the Socialist Group cannot support the report in its entirety. For example, we cannot support paragraph 8, which asks all developing countries to draft tourism development plans, to produce annual reports on figures and contributions, because that is not appropriate in all cases and in many countries it would be a pretty low priority. Nor can we agree with paragraph 10. At a time when the EU is demanding more and more visa controls from third country nationals, it seems a bit ironic that we then ask other countries to drop their visa requirements. Visas are often a major source of income for developing countries, so that is not something that we can support.
There are also a couple of areas where the report could be more nuanced. For example, recitals Q and T. Experience shows that, unfortunately, it is quite possible for tourism to flourish alongside undemocratic regimes. Some of those regimes have proved good at protecting tourism and tourists with very strong-arm police tactics. However, they have at the same time been oppressing their own people, which is why I have reservations about paragraphs 24 and 25.
We in the Socialist Group strongly support moves to develop tourism, particularly eco-tourism, sustainable tourism, and we welcome what the Commissioner said. We want the private sector to invest in tourism, but to do so responsibly, to develop tourism projects that contribute to the local economy and help micro-businesses to grow, so that local people benefit and local produce is consumed.
In too many areas including, for example, all-inclusive packages and cruise tours, tourism takes out of local economies, but often does not put much back in. In some cases – and here I disagree with Mr Cornillet – it can damage the environment, using scarce resources too much. We need to look more carefully at the kind of tourism projects we want to invest in. Could the EU and the Commission do more? I am sure they could, and we have heard some examples of what might be proposed. Do we need a new DG to do that? I am not so sure. I am not sure that if we had a DG Tourism it would in any case do much for the developing world.
I very much welcome the section on sex tourism. It is extremely important that we do a lot more to tackle this criminal activity, so thanks again to Mr Cornillet for his report.
.  Mr President, this report by Mr Cornillet contains a plethora of valuable suggestions and justified demands. Most of the recitals are illuminating and critically enumerate a large number of problems, including child labour, the sexual exploitation of children and speculation in property. The Verts/ALE Group is glad to see this subject being discussed in this House at all and consideration being given to such aspects as the investment of profits from tourism in the developing country in question, the avoidance of mass tourism, the promotion of human rights and the maintenance of bio-diversity. We find it regrettable – and it is on this point that I largely agree with Mrs McAvan – that this document shows Europeans largely adopting an arrogant attitude towards third countries and regarding themselves as the measure of all things.
We believe that the report attaches far too little weight, in this area, to the protection of the environment and to the need for a truly sustainable economy. Discussion of the ecological and social consequences of mass tourism, such as water pollution, the alienation of the local population, or exploitation on the part of multinational hotel chains is absent or too diffuse.
As a first attempt, this report is important, but there are many things that it considers only half-heartedly or too vaguely. We hope that the Commission will go into the matters it has highlighted in greater depth, and that greater emphasis will be placed on international solidarity as a means of promoting peace.
.  Mr President, ladies and gentlemen, the report we have to debate and vote on today is one that takes a wide-ranging approach to issues associated with the development of tourism, especially in developing countries. For that the rapporteur, Mr Cornillet, deserves our thanks.
For many of the poorest countries in the world, tourism does of course represent an important potential source of income, and that is why it is to the credit of both the rapporteur and the Committee on Development that, in considering the use of tourism in association with projects to combat poverty, they do not lose sight of the millennium development goals. That is something I regard as very important.
What prompts my fundamental criticism, though, is the way in which the report gives the impression that the EU is, as an outsider, announcing to the developing countries what they may and may not do. That I regard as improper. I do not think it right that the EU should interfere in the way the developing countries manage their visa policies. I do not think it legitimate that developing countries should be called on to submit reports to whomsoever, irrespective of what is then done with those reports. Nor, in my view, is a report of this kind the right place for the EU to demand the creation of special police units.
There is no mistaking the EU’s assumption, expressed yet again in this report, that tourism will help to resolve all the world’s remaining problems. It is because that is something I regard as highly dubious that I welcome the tabling of the amendment calling for the deletion of recital Q, according to which tourism is the enemy of totalitarianism, dictators and over-centralised power. That is wishful thinking that bears no relation to reality.
Like Mr Kusstatscher, though, I do find it regrettable that this report scarcely mentions the real ecological problems associated with mass tourism, at any rate not to such an extent as would make it possible to resolve them. The amendments adopted in the Development Committee mean that the report does now contain wordings advocating that, but they go against the fundamental tendency of the report as a whole. My Group will not therefore be able to endorse this report.
Mr President, the emphatic ‘no’ delivered by the French and the Dutch to the EU Constitution demonstrated that broad swathes of the people we represent want to see less extensive, rather than broader, EU cooperation. The report proposes, among other things, that an independent Directorate General for Tourism should be set up within the Commission. That means more power for the EU, something to which the June List is opposed.
It is true that a well-organised tourist sector has a lot of potential for helping improve the situation of people in many developing countries. The EU should not, however, conduct a common policy on tourism, as proposed in the report. We believe that the EU should only work on genuinely cross-border issues where it can add something of unique value not offered by already existing international organisations. This means that the EU should not devote itself to development policy and policy on tourism.
Paragraph 10 calls on developing countries to introduce non-restrictive visa policies. That is a completely absurd proposal. Developing countries must of course decide for themselves what visa policies they wish to operate. Otherwise, developing countries should demand that the EU too introduce a non-restrictive visa policy.
Paragraph 24 advocates that criminal activity in developing countries be combated in such a way as not to damage those countries’ image as tourist destinations. Should the EU dictate to other countries how criminal activity should be combated?
Paragraph 25 calls for tourism to be promoted, protected and secured through initiatives to tackle crime directed against tourism, with such initiatives to include the setting up of specially trained police units. Again, this is not a task for the EU.
We are critical of the fact that paragraph 30 refers to the EU Constitution, which has already been rejected by the French and the Dutch. We advocate an EU with limited influence and shall accordingly vote against this report.
Mr President, ladies and gentlemen, the Cornillet report undoubtedly contains many valid points, when it, for example, explores the seamy side of certain forms of tourism, such as the sexual exploitation of children in certain tourist destinations or property exploitation that affects the indigenous – and often less well-off – population. There is, however, one important point missing from this report in my view, namely a clear position on tourism to countries where human rights are grossly violated and where it would be useful if the European Union were to consider introducing an embargo in order to exert more pressure on the countries concerned.
An example of this was given a few months ago by Mr Deva, who remarked that, in the Seychelles, the paradise islands, tourists pay 300 dollars a night and more for a hotel room, while the local people have to slave for the local potentate and his court of cronies for a few dollars a day.
The Communist dictatorship of Cuba also springs to mind; this report makes cautious reference to it, but it is a place where opponents disappear behind bars for months and years without any form of trial, while the regime of an old and senile man guilty of crimes against humanity feeds on the currency of debauched western Europeans. These too are sad side effects of tourism that deserve our attention.
Mr President, tourism is a major source of income for many developing countries and it has a significant impact on the transformation of their economies. Clearly, aid in this area should be one of the priorities of the support provided by the European Union. At the same time, however, we need to be aware of certain threats to which tourists are exposed and of threats related to the flow of tourists affecting the 25 Member States of the Union. Issues concerning the way in which the tourist sector might support totalitarian regimes must feature prominently in any debate on tourism and development.
I note with concern that there is no reference to the drugs trade in the text. Nonetheless, it is the case that pleasure-seeking travellers to developing countries frequently resort to drugs. This leads to a boom in trade in all types of drugs on the territory of the country concerned.
It is important not to overlook the threats posed to tourists by terrorists, whose activities are often directed against the former. Events in Egypt, where Islamic terrorists tend to target tourists, are a case in point.
Potential epidemics represent another negative influence on the development of tourism, because travellers are deterred from visiting the country in question. We should therefore assure financial support to children’s immunisation programmes providing antigens to diphtheria, tetanus and other infectious diseases. A new disease representing a direct threat to European countries has recently emerged. I refer to avian influenza, which is also acting as a strong deterrent against travel to areas affected by this disease. Failure to react to this threat will be to nobody’s advantage.
Sex tourism must not be overlooked either. It claims numerous child victims, and a determined and unequivocal attack on this practice and all the types of criminality associated with it is needed. I therefore propose providing logistical support to countries facing problems of this kind. Victims of sex tourism need to be rehabilitated, but it is important not to deal only with the consequences, but also to ensure tourists are fully aware of the treatment that will be meted out to them if they commit offences of this kind. Offenders must be dealt with with the utmost severity.
Tourism serves as a source of income to totalitarian regimes. This is an important issue, but it is rarely mentioned. For the governments of several Member States of the European Union, the issue of maintaining diplomatic relations with the Cuban regime is a sensitive one, because it is so often linked to the tourist sector. On the one hand we realise how much such a poor country can be helped by supporting the tourist sector, but on the other we are aware that all the proceeds end up in the hands of a small exclusive group closely linked to Fidel Castro’s regime. I regret the lack of a clear and convincing approach to such situations in the document under discussion.
Mr President, my thanks and congratulations go to the rapporteur. It is very important that we acknowledge that tourism is a major industry in many developing countries. Many developing countries such as poorer countries, and LDCs such as Mozambique and others, see it as a sector which needs to be developed further. Therefore, it is appropriate to ask the Commission to look at ways that we can do that, certainly with ACP countries, under the provisions already existing in the Cotonu agreement.
For some developing countries, tourism accounts for something like 50% of GDP, so we should be aware of that. We can be positive; it leads to the development of infrastructure, it can help to reduce the isolation of rural communities and it offers new opportunities for vegetable growers and others in developing countries. However, there are downsides, which all of us here would acknowledge. We need to have a proper regulatory framework that ensures that there are no corrupt practices and that there is no property speculation or environmental damage, and it should not be beyond the wit of us as donors to ensure that host countries do not suffer in any way from the development of tourism.
What I see and hear from the Commission is that there does not seem to be very much understanding of how we can actually integrate tourism into the broader development strategies we have; that ought to be positive and something that can be thought about. There need to be well publicised penalties, as my colleague has said, for people who are involved in sex tourism because so many people, especially children, are drawn into prostitution and drugs.
The European Union has a role to play here, and we have a role in pressing the industry – nobody here has spoken about the responsibility of the tourist industries in our own countries to ensure that their practices do not damage the countries where they are. We need to be sure that we are pressing the need for workers' rights – on low wages, on long hours and on the lack of secure contracts. This is the kind of thing that could be monitored through our ACP relationship with 78 countries.
Mr President, I echo the comments of my group colleague, Mr Kusstatscher, concerning the many positive aspects of this report, which does a decent job of highlighting the paradox that exists in the developing world when it comes to tourism.
In developing this issue, however, the Commission should bear in mind the principles of yesterday's sustainable tourism debate. The sustainable tourism report was excellent. I would hope that the Commission would view that debate and this one as two sides of the same coin, when looking to come up with a strategy in this area.
I quite agree with the rapporteur that tourism can be a powerful force for good in countries in the developing world. However, I remember well, when I was working in India for six months, how very often the impact of tourism on local communities was negative. I suggest that one of the most useful things that we and the Commission can do to take this forward is to focus on sustainability and perhaps even the production of a code of best practice that companies can aspire to. We can be positive in this field. I look forward to seeing how the Commission will take it forward.
– Mr President, ladies and gentlemen, I speak on behalf of the new Italian Socialist Party. As the Cornillet report has rightly shown, tourism has provided developing countries with an important opportunity for sustainable growth. They must, however, make use of this resource with respect for the local peoples’ cultures, individualities, socioeconomic situations and traditions.
I want to mention two serious kinds of illegal activities that unfortunately often go hand in hand with tourism in those areas. First of all there is sex tourism, considered the third largest form of illegal trade in the world, which often involves minors and is a shameful but expanding business. Another kind of illegal activity is property speculation, which has involved – and generally spoilt – areas of environmental value and cultural heritage, with the tacit agreement and often even the approval of run-down local authorities.
A strong, vigorous initiative is needed from the Community institutions as soon as possible, focusing particularly on funding and legislation to combat these two illicit practices, which are carried on above all by Europeans.
Mr President, I will keep my speech to two minutes. Tourism today is an undisputed promoter of development, and it is also a key part of our development policy. It boosts employment, standards of living, health, and the infrastructure of many developing countries. I wish to raise three points.
The first is that we need cross-border cooperation between the EU and the developing countries, between the countries of Africa and the developing countries, and cooperation too within the countries themselves. This requires cooperation between the public and the private sector.
The second point is that, in my opinion, we need rules based on sustainable development. We have to pay attention, as many have already done in their speeches earlier on, to the matter of combating and weeding out child sex tourism. I think we would do well to earmark financial assistance for this. It is very much a matter of enlightening people’s attitudes both in the West and elsewhere.
My third and last point is that we should invest in loans of cerebral capital, by which I mean people are sent from Europe to the developing countries to help promote economic growth, although in such a way that always takes account of the country’s own standpoint, the country’s special features, and the country’s culture. I spoke for two minutes.
Ladies and gentlemen, previous speakers have already pointed out that tourism is both the world’s foremost economic activity and a sector that is developing very dynamically, both in developed and naturally also in developing countries.
In economic terms, tourism is of crucial importance for a variety of industries. It lends impetus to the construction of infrastructure such as hotels, restaurants, airports and roads, as well as acting as a driving force behind improvements to educational systems, the growth of the construction and banking sectors and the development of small and medium-sized enterprises. There can therefore be no question that the economic significance of tourism should be viewed in a positive light.
Moving on to the political significance of tourism, a number of Members have already drawn attention to the fact that tourism can in many instances promote respect for human rights, civil liberties and democracy, as well as increasing political stability. I would furthermore point out that, at best, tourism can also encourage the mutual recognition of cultures, which is of enormous importance in this era of globalisation and diverse global risks.
At the same time, however, it is quite clear that tourism also poses certain risks. As far as the economy is concerned, these risks relate to over-dependence on tourism, which is a problem that previous speakers have already mentioned. Reference has also been made to environmental risks, for example the threat posed to sources of drinking and industrial water, which in many countries have been exhausted. A further unresolved problem relates to the treatment of waste, by which I mean both solid and liquid waste. It goes without saying that tourism also poses risks to society, for example the eradication of local cultures, prostitution and child prostitution, as mentioned by previous speakers, and, in a number of countries, the rise of various forms of intolerance, such as religious intolerance, various forms of xenophobia, racism and frequently also extremism.
I for my part am delighted that this report has been tabled, since it emphasises the opportunities offered by tourism, at the same time as highlighting the many risks it poses. Despite my reservations, I will vote in favour of it, although I too do not believe that a directorate-general should be set up for tourism.
Mr President, tourism in any region should be a positive contributor to economic growth and stability. Obviously, tourism and terrorism do not mix and as an area meant to be emerging for good from the dark shadow of terrorism, we in Northern Ireland are beginning, I am glad to say, to see a steady gain from increased tourism.
I greatly welcome that, but one has to recognise that, without real governmental commitment, the full potential can never be achieved. Tourism must plan well. It must build on opportunities. The Olympic Games coming to London in 2012 is such an opportunity for my region. I call not just for the Games but for the tourism spin-off to be managed and organised in such a way that every region of the UK will benefit.
2012 also presents particular opportunities for Belfast as it is the centenary of the Titanic – I might add that we had a ‘titanic’ victory last night on the football field over England! A world-class Titanic exhibition centre is planned for the very site where that famous ship was built. I trust neither national government nor Commission will be found wanting in financially contributing to the great success that venture can be.
Mr President, that tourism can have many side-effects is not a matter of dispute. Being from the Tyrol myself, I know what I am talking about, for the Tyrol is now one of the world regions most visited by tourists. Tourism is the fastest-growing area of the economy and is already providing millions of people with jobs. Although it has the potential to stabilise incomes and economic conditions in developing countries, it is important that we create the legal framework that is needed if they are to be rid of the perils and risks that follow in tourism’s wake.
What is most important is that we should put the development of tourism in each tourist destination on foundations that will be secure in the long term. As is stated in paragraph 35 of the motion for a resolution, which makes reference to the WTO’s code of ethics, we have to protect our hosts, and that means that tourists must treat their hosts as such, with respect, rather than behaving in such a way as to wreck structures that have evolved over time. Such aberrations as sex tourism deserve the most forthright condemnation, and, above all else, punishment at the hands of the law. We should maintain the European programmes that support financially the fight against these pernicious activities.
Secondly, we have to protect nature in the places abroad that tourists visit, and not just by preventing the speculation in property to which paragraph 40 of the report refers. It is by our own habits of life that we destroy the natural resources of these countries. Let us bear in mind that we use far more water and energy than they do, and our lifestyles are of course exported by the way we act when we are there. There is also a dramatic increase in the amount of waste, which can result in the destruction of natural areas and to over-exploitation. This is where we have to start from the very outset with concepts of what sustainable tourism is and build on them.
It is only if these conditions are in place that the beneficial effects of foreign travel can be felt to the full, by creating jobs and bringing prosperity, fostering economic development and, above all, stimulating population growth and the life of society. It can promote understanding between peoples, something that we need in a world that is, alas, becoming less and less secure. In any case, the report gets a warm welcome from me.
– Mr President, ladies and gentlemen, I have to agree on the importance of tourism as an economic factor and a factor for sustainable development.
I have some doubts, however, about the Cornillet report, in which a number of redundant and naïve statements stand out. In recital S, for instance, the emphasis given by ‘and its defenders’ seems, quite frankly, worth changing; and in recital AG there are some rather meaningless points: it proposes that sex tourism should be combated by the authorities, in coordination with NGOs, and also the proposal of promoting tourism initiatives controlled by the Union seems impracticable.
Lastly, for the sake of propriety, in paragraph 30 one cannot ‘welcome’ the new legal basis concerning tourism established in the European Constitution, since the Constitution is now worthless, dead and buried by the outcome of the referenda and also, for example, by the Blair Government’s fear of holding any more polls in the near future.
Finally, development and tourism do not require increased spending. I am against strengthening the existing services or creating new ones in the directorates-general of the European Commission, as proposed by the rapporteur.
. Mr President, ladies and gentlemen, I have been very interested to hear the opinions and comments expressed in relation to this report. I will say first of all that, in general terms, I agree with the fundamental elements of the report, except perhaps for certain points raised during the debates, which I can agree with.
Tourism may be a significant driving force for the development of a poor country. Having said that, however, we must also consider the social effects, the environmental effects and, I would even say, the effects on cultural heritage. In fact, even here in Europe, large numbers of visitors to certain places lead to wear and tear and measures have to be taken to deal with it. I therefore believe that we must always bear in mind the need to protect countries’ cultural heritage. To the effects that I have already mentioned, I would also add the speculative effects and the economic effects.
Having said that, I believe that we must respect a fundamental principle, and that is that it falls first and foremost to the partner States to decide whether to treat tourism as a priority economic sector. It is not our job to decide for them. On this basis, what seems to me to be important at Commission level – and I shall offer a very firm commitment in this regard, Mrs Kinnock – is that, as well as contributing to the creation of tourist infrastructures by means of development projects, it could provide governments with useful know-how in terms of assessing the positive and negative effects of investments in the tourism sector and the use of the various instruments available in order to prevent the least desirable consequences. I believe that there is a lot of study to be done in this regard but I agree with you, Mrs Kinnock, that, for our part, we have not given this issue sufficient consideration. I therefore promise that we will work on this issue because I believe that we can provide the countries in question with the necessary know-how to ensure that investments in tourism conform to a whole series of criteria relating to best practices.
In this connection, I would like to digress slightly. I am currently working on an idea which would be a kind of ethical label intended for private companies that receive and manage the funds that the Commission grants them within the framework of cooperation. I shall soon have the opportunity to hold an exchange of views and to consult Parliament on this issue. We will be able to create a link between that label and the reflection that I was talking about.
Finally, I shall say a word about sex tourism. It is proposed to restore the budget line dedicated to the fight against sex tourism in order to guarantee the effective allocation of resources for that action. The reform of budget lines proposed by the Commission within the framework of the financial perspectives 2007-2013 is aimed at establishing a more efficient and rational framework for the creation and management of these lines, to put an end to the pointless fragmentation and to improve the establishment of priorities within the lines. The European Parliament and civil society will be fully consulted with regard to the implementation of this reform. That is a promise. Such an important issue as combating sex tourism will certainly find its rightful place within the context of 'Human and social development', together with other issues such as the fight against AIDS, gender equality, training problems or social cohesion.
Be that as it may, you may rest assured that we shall apply every possible attention and determination to trying to put in place an arsenal of support instruments aimed at developing countries that want to invest in tourism.
The debate is closed.
The vote will take place today at 12 noon.
The next item is the debate on the report (A6-0215/2005) by Mr Bowis, on behalf of the Committee on Development, on major and neglected diseases in developing countries [2005/2047(INI)].
. Mr President, my reports always start with a quotation. On this occasion it is: If that is difficult for the interpreters, that is the oldest language – or one of them – of Europe. It is Ovid, and it translates as 'Stop it at the start; it is late for medicine to be prepared when disease has grown strong through long delays'. That is my theme.
In 2005, we have seen many health threats, and a new health threat on our agenda as Marburg has emerged in Angola with a mortality rate of over 90%. Europe responded swiftly, supporting providing not just the powerful antibiotics and the intravenous fluids, but water purification systems and disposable, protective gear.
That is just one example of the need for vigilance, prevention and rapid response, just one reason why we must never 'cherry-pick' in our battle against disease. We must continue to tackle the big three of AIDS, TB and malaria, but just as many – or even more – people die, become chronically ill or live with disabilities caused by diseases that the world neglects. It is time to end that poverty of fatalism; it is time to bring neglected diseases in from the cold and to bring real hope to those who live with and, too often, die from these diseases.
Ten per cent of the world's biomedical research funds are dedicated to addressing the problems that are responsible for 90% of the world's burden of disease; that is the imbalance. At the end of 2004, for all neglected diseases, we had just 18 R[amp]D projects in clinical development and a further 42 on the way. While, for other diseases, we had 2 100 projects in clinical development.
Less than 1% of the 1 393 new drugs placed on the market between 1975 and 1999 were for infectious tropical diseases. Every year, 1.5 million children under five die from vaccine-preventable diseases. Patients suffering from sleeping sickness, leish-maniasis, dengue, trachoma and many others are given, too often, archaic drugs, some highly toxic, some ineffective. Some diseases are neglected because they are rare in western countries, so no market has emerged to develop such drugs. Some are neglected because western drugs are not made available or affordable.
In my case, I live with diabetes. I have access to western medicine, treatment and care. When we were in Mali for the EU-ACP Joint Parliamentary Assembly, I went to visit the local diabetes support clinics. There were two – only in Bamako – and they could not afford the drugs or the insulin, so the result was amputations and blindness, liver disease and early deaths.
My call is for more research for neglected diseases and more support for care projects in developing countries.
Clinical research is slow and patchy. There is plenty of basic research and knowledge about parasites and genomes, but there needs to be more bridging research to translate basic research into tested and safe drugs and clinical applications.
I support very much the DNDi call for more research in this area, and I hope colleagues will sign up to its campaign. The call is also for more help – both available and affordable – for diseases which affect the developed world, like diabetes, epilepsy, depression and schizophrenia. Fifty-two million people are afflicted with epilepsy in our world; 80% of them are not treated; 70% could live seizure-free lives with comparatively cheap five-euros-a-day anti-epileptic drugs. The story goes on.
I very much welcome what the Commission has brought forward on HIV/AIDS, malaria and TB. Its communication and then the programme for action are very welcome. We know that there were more new infections with AIDS in 2004 than in any previous year. We know that anti-retroviral prices are an increasingly serious public health hazard – that is a statement by the WHO. We know that malaria is giving real opportunity with the new drugs made from the plant , and we need to accelerate the production and distribution of that as well as of insecticide-protected nets.
With TB we need to recognise the link to AIDS – the multi-drug resistance versions which kill two million a year. I urge the Commission to carry on its good work on TB, AIDS and malaria and to renew its efforts in the neglected diseases, because they are also killing and debilitating people across the developing world.
. Mr President, ladies and gentlemen, I would like to congratulate Mr Bowis on his report. He has identified some of the essential points on which the Commission will focus its action over the coming years with the assistance of Parliament and the Member States.
The European Commission supports the improvement of results in the field of health by means of projects, sectoral budgetary support and general budgetary support relating to results in the field of health. The Commission will also continue to support research and development with a view to preventing, treating and curing diseases, including the so-called neglected diseases. The action programme to speed up the fight against HIV/AIDS, malaria and tuberculosis in external actions, proposes supplementary actions for combating these three major diseases of poverty. The programme proposes a series of coherent and concrete actions that are often jointly managed by the European Commission and the Member States, to be undertaken both in the partner countries and at world level, with a view to strengthening the fight against these diseases and to contribute to achieving the Millennium development objectives.
Our actions must contribute to increasing the credibility of the policy of prevention, of access for treatment and of investments in the development of new vaccines and other tools and interventions for prevention or treatment. Within this context, Europe will enhance its political dialogue with its partners, with a view to helping them to confront the enormous challenges facing them by means of ambitious strategies and active participation by civil society and the private sector. Europe will contribute to strengthening the capacities of these countries in key fields, in particular regulation in the field of the evaluation and licensing of pharmaceutical products, as well as research.
I would also like to inform you of other initiatives that I have already taken and which are closely linked to the action programme. The first initiative relates to the human resources crisis in the health sector in the developing countries. As you know, this problem is critical in the countries that are trying to enhance their actions within the framework of the fight against the three diseases. I shall therefore present the College with a communication indicating the means for strengthening this fight, in cooperation with the Member States of the European Union and the African Union.
I am also going to launch a new initiative aimed at guaranteeing the availability of new medicines. This requires additional support from the World Health Organisation. It will also require new measures at European level, with a view to encouraging – as you have said very well – the private sector to invest in research and development of new medicines more specifically geared towards the curing of diseases suffered by certain countries that are clearly currently of little economic interest to the sector.
I have tried to give you a clearer idea of how the Commission intends to implement the action programme, through cooperation with the Member States of the European Union, the programming of resources and the launching of specific initiatives. I very much hope to hold a dialogue with you on these issues.
. Mr President, I have always dreamed of being the last speaker before the vote: that is a guarantee for having a lot of people in attendance, although no one really listens.
I wish to make three very brief points. The first is that my Group and I support Mr Bowis' report, which is excellent. Development policy is often seen as some kind of post-colonial deal that eases our conscience. This time it is not: it is about people and preventing epidemic diseases spreading around the world. These are issues that touch all of us and my Group therefore supports it.
My second observation is that this field needs more research. We know very little about epidemic diseases and how they spread. Extensive work is being done, but more money needs to be invested and the Commission, and indeed the European Union, could be the right source.
My final point is that we need more money. It is absolutely clear, as also pointed out in Mr Bowis' report, that funding is the main priority. For example, between the years 1975 and 1999, less than 1% of new medicines was for the treatment of tropical and epidemic diseases. We really need to do some work. What we basically need is more money and research, but my Group fully supports the report on the table.
– The next item is voting time.
– I should like to propose an amendment, whereby the phrase ‘and creating a joint border civil protection corps’ in paragraph 9 of the Resolution be replaced with the phrase ‘and creating a European civil protection corps taking special account of the vulnerabilities of border zones’. I should also like to point out that there is a small mistake in paragraph 17 of the Portuguese translation. The English version of paragraph 17 should therefore be taken as authentic.
. Mr President, I have an oral amendment. It is true that the wording of paragraph Q is a little abrupt when it says, ‘tourism is the enemy of totalitarianism and dictatorships’. I would therefore like to tone it down so that my fellow Members can accept the amendment, changing it to: ‘the development of tourism may be a means for combating totalitarianism and dictatorships’.
– That concludes voting time.
Mr President, I would like to congratulate and thank all the Members who have been involved in the drawing up of this resolution. This is unfortunately not the first and probably will not be the last. I hope, however, that it will be followed up. I personally have voted for it because it contains a paragraph 12 which addresses the Commission and asks it to take full account of the need to fund measures for preventing forest fires. In 1992, there was a regulation. This regulation was abolished in 2003 in favour of Forest Focus, which is currently provided with EUR 61 million for ecological protection programmes and only EUR 9 million for the fight against fires.
I myself come from a forest region and I must tell you that the foresters regret this situation, since the funding is necessary for the creation of firebreaks, equipment and monitoring and control systems which are very effective in terms of preventing forest fires.
I therefore hope that the Commission will take full account of this resolution and that it will give back the prevention of forest fires and the creation of preventive systems the place they deserve within our budget. Otherwise we will unfortunately be obliged to admit that our compassion is often short-lived.
I consider the joint draft resolution on natural disasters to be an extremely important signal for the European citizens, and I voted to support it. Its importance is underlined by the fact that climatic extremes are no longer chance events, but a well-defined weather trend.
The influence of global warming on daily weather is obvious. Achieving the Kyoto targets has become a great challenge for the whole world. If we do not sharply reduce emissions of greenhouse gases, scientists believe that Europe is yet to feel the force of the weather in the next half century. The time has come to devise a clear strategy and take measures including financial instruments that will allow us to prevent, avert or at least postpone natural disasters.
The long time it took to release the aid for the Slovak Tatra mountains has shown us that remedying the consequences of natural disasters in the future will require full commitment on the part of Europe, and immediate financial aid from the solidarity fund when a Member State requests it.
We Swedish Social Democrats voted in favour of the resolution on natural disasters because we are able to support the overall thrust of the resolution. We share the view that disasters are largely due to climate change, bringing about extreme weather conditions. If climate change is to be reversed, the global work on the Kyoto protocol must be continued and stepped up. We also believe that the EU Member States can join in helping one another cope successfully with the emergencies that arise in the wake of natural disasters. We think, however, that some of the proposals in the resolution are too detailed and far-reaching. We are dubious about agricultural aid being used for setting up fire-breaks, and we do not want to see an EU-funded system of agricultural insurance.
We welcome international solidarity when countries are hit by natural disasters or other events with devastating consequences. We do not, however, believe that the EU should use events of this kind to strengthen its influence over different policy areas. The Commission should not carry out detailed analyses of the causes of forest fires. The EU should not develop a common policy for preventing forest fires. No EU bodies should be set up with responsibility for monitoring a variety of climate factors. It is a pity that the European Parliament should try to take every opportunity to promote the positions adopted by the EU.
. We welcome the adoption of this resolution, to which we made a substantial contribution.
We wish to highlight the adoption of the following proposals, which we tabled again in plenary:
- insists on the need to apply the EU Solidarity Fund immediately to areas and countries affected;
- urges the Commission to expedite all the relevant Community administrative procedures, namely those relating to the need to reprogramme the Structural Funds and the Cohesion Fund and to make the overly-rigid processing of these funds more flexible;
- emphasises the need for Community support for the replanting of forests in the affected areas;
We trust that they will come to fruition.
We also regret that our proposals were rejected, which were as follows:
- a public farming insurance scheme, funded by the EU, should be set up in order to guarantee farmers a minimum income in situations of public calamity, such as droughts, fires and floods;
- urges the Council to take into account, in its proposal for the forthcoming financial perspective for 2007-2013, the need to create mechanisms in support of the affected population with a view to the prevention of further large-scale disasters resulting from climate change, aimed at trying to minimise their consequences.
. The widespread fires and floods experienced this summer in Europe further emphasise the need to take seriously a global strategy on climate change.
It is appropriate to ensure that the Solidarity Fund rules clearly allow for aid to populations directly affected by natural disasters, and that funds can be released quickly on receipt of Member State requests.
. It is a good thing that the European Parliament has at last realised the need for something to be done about natural disasters. As a matter of urgency, and not least in view of the large-scale fires in southern Europe and the major flooding in central Europe, the EU needs to develop its existing public-sector capacities. The wholesale failure of the US Administration in the face of the disastrous floods in New Orleans is another reason why it is time to put a stop to the neoliberal compulsion to cut costs and break up institutions one by one that save lives.
We must prevent the merger of civilian and military structures advocated by such spokespersons on EU military policy as Javier Solana, the EU’s representative for foreign and security policy, and the Green MEP Angelika Beer, for this would result not only in the militarisation of civilian structures, but would also expose civilian aid workers to the very considerable risk of being regarded as part of the armed forces and thus – as has happened in Afghanistan – as another party to the conflict.
In order to make more funding available for disaster aid, such EU projects as the Galileo satellite guidance system, which is also capable of being – and is intended to be – used for military purposes, should be stopped. Not only does Galileo subsidise the aerospace and armaments firm EADS, but the system is also being introduced too late in the day to be a success. Galileo is also intended to play a crucial role in future European security and defence policy, which is to be oriented towards armed intervention.
. The disaster that has once again struck Portugal, which has reduced hundreds of thousands hectares to ashes, left families homeless, destroyed areas of countryside and worst of all taken a number of lives, deserves our concern and our commitment to finding solutions to keep its effects, where possible, to a minimum. A serious, concerted effort is also required to ensure that this does not happen again.
It is clear that climate change, and the extreme heat that is has brought, is the direct, immediate cause of the scale of the disaster. Human neglect, however, is a further factor that should not be discounted.
I personally believe that the commitment shown by the Group of the European People’s Party (Christian Democrats) and European Democrats, on the initiative of the MEPs from the People’s Party in Portugal (CDS-PP), will ultimately make a major contribution towards raising awareness among the Community institutions and towards providing resources.
This resolution, which also refers to disasters in other Member States deserving of our solidarity for similar reasons, will help the decision-making process and the implementation of the measures required. Of these measures, I should like to highlight the urgent need to reinstate aid for creating firebreaks and the call for the mobilisation of the Solidarity Fund. With regard to these two aspects, incidentally, I have no choice but to conclude that the Portuguese Government has been dreadfully negligent.
. As a Member of the European Parliament for an area of France, the Massif central, which relies very heavily on the development of tourism, I am happy to have supported the report by Luis Queiro and I too would like to congratulate him on his excellent work.
This vote has been eagerly awaited by tourism professionals. In fact, tourism is one of the European Union’s sectors that is experiencing the greatest progress. It involves more than 2 million companies, the majority of which are SMEs.
I am very satisfied with the amendments calling for the simplification of the special VAT system in relation to the profit margin of travel agents and tour-operators, as well as the preservation of the competitive position of operators established in the European Union compared to third-country operators.
I also hope that the Council will take a decision on reduced VAT rates without any further delay, thereby allowing Member States to apply reduced rates for restaurants, as already exist for other activities relating to tourism. Restaurateurs have been given many promises and they are now expecting concrete results from us. Let us not disappoint them!
Finally, it is essential that the European Council and the European Commission should take a global approach in favour of tourism ...
Tourism is a very important industry for most EU countries, but it does not belong to the area of Community policy. Yet this report calls on the Commission to adopt a series of measures in the sphere of tourism. The report also proposes that a special post be set up in the EU budget for tourism-related measures. We believe that tourism is an example of something that the Member States should deal with themselves and not an area in which the EU should interfere. We have therefore voted against the report.
The Moderates have voted against the report on tourism and accordingly emphasise that, in accordance with the principle of subsidiarity, tourism is the Member States’ area of competence. Because this is not a Community area, the report’s tendency to view it as such, together with the various steps it proposes, are also things to which we are opposed. For example, we see no reason for the Commission to prepare a tourist package comprising a survey of current directives on consumer rights within tourism. Such measures should be developed in the Member States with the parties concerned.
. I voted in favour of the report by Mr Queiró, which, broadly speaking, was worthy of my support and that of my group.
Coming from Madeira as I do, a region in which tourism is one of the main factors in its sustainable growth, it stands to reason that I support the report, and I do primarily for the following reasons: firstly, because of the importance of tourism, at European, national and regional level, and its contribution towards economic growth, job creation and technological innovation, which in turn represents a contribution towards fulfilling the aims of the Lisbon Strategy; secondly, the development potential that it offers regions with economic difficulties and specific geographical characteristics, such as the outermost regions; thirdly, the contribution made by EU and Community measures – supporting, coordinating and complementing the actions of Member States – towards the development of the tourism sector; fourthly, still in this context, the EU’s incentive to set up the most effective structures and provide the appropriate financial resources; fifthly, the role of tourism in environmental protection, in regional planning and in preserving and revitalising cultural values, traditions, customs and natural and artistic heritage; and lastly, security concerns and the protection of the rights of the tourist as consumer.
We are voting against this report. This is not an issue with which the EU should concern itself. Paragraph E of the report states that tourism does not at present constitute an area of Community policy but, by virtue of the principle of subsidiarity, comes within the remit of the Member States. That is an absolutely correct assessment.
In spite of that, the report contains a host of proposals for a tourism policy at EU level.
- tourist services would be classified at EU level
- a special training network for tourism-related skills would be set up
- bodies representing tourists in their capacity as consumers would be established
- a contact group would be set up with the participation of the Member States and the tourist operators
- a network would be established to enable organisations concerned with high-risk sports and leisure activities to exchange good practice.
We are opposed to all such proposals.
In spite of the fact that the draft Constitution for the EU has been rejected, it is referred to as the basis for tourism being an EU issue. It is proposed that a special tourism line should be established in the EU budget. The June summit clearly showed that the Member States do not wish to pay for all sorts of new policy areas.
The report’s justification, namely that tourism contributes to growth and employment and is therefore central to the Lisbon process, can be applied to just about every area. We believe that the principle of subsidiarity takes precedence over such ways of thinking.
. We welcome the adoption of our proposal, which:
- ‘points out that preserving the cultural heritage (in particular that which is designated world heritage by UNESCO), is of major importance to the sustainable development of tourism in the EU’, and calls ‘upon the Commission to make more money available for preserving the cultural heritage’.
That being said, we regret the rejection, among others, of the following proposals that we tabled, which expressed:
- ‘concern at the amount of precarious work in the tourism sector, as a result of contractual arrangements, wage levels, working conditions and seasonal factors’, and stated that ‘in order to improve the quality of the services provided and to promote greater social cohesion, investment must be made in creating high-quality jobs and in helping the workers in the sector to obtain qualifications (vocational training, improved working conditions, promotion of stable contractual arrangements)’;
- and stated ‘that the tourism sector makes a major contribution towards economic development, towards employment at regional level and towards territorial cohesion’ and that it is necessary ‘to support the development of this sector, both on a broad scale, through various Community policies and funds, and specifically, via the creation of a dedicated Community programme aimed at promoting the sector and the synergies between the various economic and social agents involved’.
. I agree with the broad lines of this report. Nevertheless, I would raise certain reservations in relation to the fact that its approach to the development of tourism is overly focussed on the protection of the environment and the consumer.
The voice of the consumers and the defenders of the environment is already fully heard within the European institutions: the protection of consumers and of the environment are subject to specific headings in the Treaties and entire directorates-general within the Commission deal respectively with these two areas.
Why, therefore, do we want to over-emphasise these fields? I personally believe that any tourism policy should principally focus on the economic activity generated by the tourism industry and that a balanced approach to the different areas can only be achieved if the interests of providers of tourist services (hoteliers, restaurateurs, tour-operators, crafts of all kinds, private transport etc.) are fully defended.
The rapporteur is right to state that tourism creates growth, but in order for this to be fully the case, we must allow our national economic actors to be competitive and prevent them from being hindered by regulations and taxation as they exist in particular in France.
The Moderates have voted against the own-initiative report on gender discrimination in health systems. Like many other issues in connection with which there are different solutions and traditions in the different Member States, issues of gender equality and of health care and medical treatment should be dealt with at national level. The EU should only get involved in such issues in cases where the individual Member States cannot deal with them better themselves.
The above-mentioned report addresses many important aspects of women’s health and access to health care. Unlike the rapporteur, Mrs Svensson, we believe that many of these aspects are best taken care of by individual Member States, individual hospitals or individual people. One way of developing and improving health care and medical treatment, without, for example, the EU interfering in national health strategies or the Commission being required to carry out investigations into certain tendencies within health care, is through best practice and the exchange of information between the Member States, hospitals, research institutes and other affected parties, this being a development we should sincerely welcome.
. I voted in favour of this initiative report, which highlights discrepancies between men and women in terms of prescription, treatments and costs.
Although I oppose human cloning, I believe that there is merit in researching the potential for stem cell treatments for degenerative diseases.
. The fact that members of the Socialist Group in the European Parliament have rejected paragraph 10 of the Svensson report or abstained from voting has to do with differing interpretations of the UN Resolution to which it refers and to the unfortunate fact that it was not possible, in the course of preparatory deliberations, to deal with the differences between versions of the report in different languages. In my capacity as the PSE Group’s shadow rapporteur, and in order to prevent misunderstandings, I would therefore like to make this clarificatory statement:
It goes without saying that, if any person in my group rejects paragraph 10 or abstains from voting on it, it does not mean that he or she is in favour of human cloning. We unreservedly endorse UN Resolution A/59/516/Add 1 (‘Declaration on Human Cloning’), which states that practices contrary to human dignity, such as reproductive cloning, must not be permitted.
As we do not want to tolerate such things under any circumstances, it is more specifically demanded in the German version that ‘human cloning shall be excluded from support and funding under European Union programmes’. This demand is made explicitly in the future tense, as the intention is that such practices should never be permissible in the EU and that it should of course never be possible to fund them surreptitiously.
It is regrettable that versions in many languages – English, French and Swedish among them – give the impression that we are today allowing EU programmes to promote the cloning of humans. That is self-evidently not the case, and for that reason, we have not agreed to paragraph 10 of the report.
. I and my British Conservative colleagues are supportive of efforts to deal with gender discrimination in health systems across the EU. Poor access to healthcare and any form of exploitation of women are matters that should be addressed by Member States in public policy development. It is clearly desirable that Member States share information and best practice on how these problems should be addressed and sections of this report do provide some useful ideas.
However, there a number of suggestions in this report with which we take issue and which have led to our decision on the final vote. Using structural funds for preventative medical purposes and demanding specific conditions on employment of medical personnel are issues that are rightly the preserve of Member States.
The own-initiative report on gender discrimination in health systems addresses many very important issues affecting women’s health, especially the fact that it is male physiognomy that is the point of departure in modern medicine, in spite of the fact that there clearly are significant biological differences between the sexes. That is an unsatisfactory state of affairs to which my party, the Liberal People’s Party, has called attention on several occasions. Despite the report’s good intentions in terms of promoting women’s health within the EU, I am voting against the report. I choose to do so because I believe that, in too many respects, the report contravenes the principle of subsidiarity. A good many of the proposals presented infringe the sovereignty of the Member States and also encroach on the right of individuals to take their own decisions affecting their own lives. It is not for the European Parliament to decide whether women should be entitled to Caesarean sections or whether nursing staff should have shorter working periods and higher salaries. At the same time, the report is characterised in other areas by its unduly broad-brush approach to wordings. I am thinking here mainly of the sections on ovarian stimulation and on removing egg cells.
. I should like to congratulate Mrs Svensson on her important report on gender discrimination in health systems, to which I give my full backing. I particularly wish to highlight the need to ensure that both sexes can enjoy the benefits of treatment, but that they can also provide medical treatment and care on the basis of equal opportunities.
I should also like to point out the need to invest in health research with patients’ gender taken into account. I therefore support the initiative to include research into the health situation of the sexes in the new health and consumer protection programme (2007-2013) and take it into account when planning the Seventh Framework Research Programme.
. As long ago as 1957, in the Treaties of Rome, the removal of inequalities between men and women was defined as an objective. A certain amount has been achieved since then, particularly as a result of women’s health programmes in the 1990s, but much still remains to be done.
For example, the proportion of women working in healthcare may well generally be very high – it is over 78% in Austria – but it is small to the point of insignificance in senior management and other professions that enjoy high status and consequent high earnings.
This runs counter to what has been called the ‘feminisation of ageing’, as men form the majority of the population up to about the age of 45 and women thereafter. This makes it essential that greater consideration be given to problems specific to women.
The establishment by some Member States of universal screening programmes for the early detection of breast cancer in women between the ages of 50 and 69 was another advance, and there is no doubt about the importance of doing this as the report suggests and urging the others to take the same course of action. We should, however, be concerned about the fact that it is between the ages of 35 and 55 that breast cancer most frequently proves fatal, and so we must do more to promote awareness of the dangers among this age group and adapt the screening programmes accordingly.
. I and my British Conservative colleagues Conservatives are largely supportive of this report that suggests much needed reform to an outdated system where the EU gives €127 million to European Schools. However, it is essential that a budget ceiling is put in place for the EU's contributions; that Member States hosting the schools give a greater contribution towards the local costs; that there is a realistic contribution from parents of Category III children. We also urge the Commission to make an appropriate response to the Advisory Board's recommendations to deliver value for money and to protect the interests of the EU taxpayer.
It is unacceptable that fees should have risen by 62.2% for 2005/2006 compared with 2002/2003. That is a scandalous rise, because it is prohibitive for most of the families involved and because it was decided while the 1994 agreement, which covered a 10-year period, was still in force.
Because European Schools provide a public service, such unilateral decisions violating families’ established rights should not be allowed.
Whatever compromises may be possible on budgetary matters, we feel we must stand fast on a number of points: 1) European Schools should exist in all Member States; 2) there should be as many language sections as possible, according to the principle of respecting cultural identity; 3) the maximum class size should be reduced from the current 32; 4) it would be worth making a few adjustments to the curricula: art history, for instance, is currently excluded, although it would encourage a greater understanding of the common cultural values that have inspired the peoples of Europe over the centuries; 5) a vocational baccalaureate should be added alongside the current arts- and science-based European baccalaureate: both courses would remain a specific, valid point of reference for providing young people with a European training.
The European Schools system is taking on a life of its own with the debate as to whether ‘the European Schools system fosters the concept of European citizenship’ (to quote recital C of the report).
We can understand the need for European Schools designed to provide mother-tongue education to the children of EU officials. However, the system has come to look odd when, for example, only 1.6% of the pupils at the European School, Culham are children of staff at EU institutions and bodies. With EU enlargement, the number of official languages has become so large that the whole situation involving European Schools needs to be reviewed. With EU bodies being placed in decentralised locations, European Schools would now have to be founded in all the Member States.
We believe that a more flexible solution needs to be found when it comes to the education of EU officials’ children. The EU institutions and bodies should, as employers, quite simply pay the school fees (up to a certain level) for their staff’s children. If the parents then choose to send their children to a state or local authority school or to a private independent one, they should sort the matter out locally. As a rule, there is the opportunity to choose between a local and an international school in those places where the EU institutions and bodies are situated. The system of European Schools appears to have had its day.
We have therefore voted against this report.
. Since 1957, Europe has set up special schools intended to educate the children of the staff of the European Communities together while accepting a very limited number of external pupils. So what was the thinking behind this policy of exception, applying a principle of corporatist preference, a policy which furthermore is condemned in other fields by this same Europe? Do as I say and not as I do!
This system of European schools therefore promotes the concept of European citizenship, which is, for Europe, what the concept of national preference should be for France and the other free nations of Europe. But the development of these schools is intended not to build the Europe of nations to which we aspire, but to promote European integration; a policy which has just been condemned by the French people on 29 May 2005.
These schools are not only discriminatory against non-European civil servants, but against all of the children of Europe. They also create a system of outrageous privileges intended almost exclusively for civil servants of the European institutions in order to reproduce a single and obligatory European model: a federal Europe by integration.
. The European Schools exist to provide an education in their mother tongue for the children of officials of the European Institutions. Unlike some Members I welcome this. Children of EU officials deserve a quality education in their mother tongue and the existence of the schools helps the institutions in the recruitment and retention of suitable qualified personnel.
The Rapporteur is right to focus on two issues which the schools have so far failed to address, firstly, access and provision for pupils with special needs which must be improved, secondly, the need to introduce a more vocational curriculum and set of qualifications.
. The European schools are obviously beneficial and valuable and should be viewed as a facility offered to Community employees. Like any institution, however, it is necessary from time to time to assess the quality and effectiveness of its operations and, reasonably and judiciously, to propose useful and effective reforms that will make a difference. As this is the main thrust of the report before us, I voted in favour.
There is one aspect raised in the report, however, which I wish to make a point of emphasising, namely the issue of not communitarising the Member States’ functions and responsibilities.
The motion is worthy of being supported by the European Parliament. The concept of multilingual and multinational education implemented in these schools could serve as a model for Member States’ educational systems. Nonetheless, the programme has its weaknesses. There are no standard rules for all such institutions concerning the admission of candidates, overly large classes, and pupils being obliged to attend lessons given in a language other than their mother tongue. There are no recommendations either concerning the education of children with special needs. Such shortcomings must be remedied.
Following enlargement of the European Union, it is appropriate to consider the need to create similar schools on the territory of the new Member States. The establishment of the External Borders Agency in Warsaw should offer just such an opportunity, because education must be provided for the children of the officials employed there. Institutions of this type will play an important part in promoting the idea of European integration amongst future generations.
. As author of the report on tourism in Europe, I have followed Mr Cornillet’s work with interest. I feel that we both work on the basis of the same opinion that tourism is an industry with the potential to revitalise societies, and that this should not be neglected.
Nevertheless, I believe that this report proposes measures that go beyond the Union’s remit and harm private initiative, which lies at the heart of this industry.
The scope of the Cornillet report stretches even further – it cuts across our policies on development aid. In this respect, tourism can make a significant contribution towards democratisation and political balance in these societies, as it promotes job creation, helps to develop new technology and contributes towards vocational training.
Yet it is through private initiatives that this process will develop and there is no doubt in my mind that we do not need regulatory or interventionist measures, which could prove counterproductive. I therefore abstained in the vote on the Cornillet report.
The next item is the continuation of the debate on major and neglected diseases in developing countries.
.  Mr President, I would like to wholeheartedly endorse the congratulations that greeted Mr Bowis’ report this morning. I am sure that will come as no surprise to him, for he has presented a very even-handed and forward-looking report on an important subject, and I hope that it will receive the backing of an overwhelming majority in this House.
The subject of major and neglected diseases in developing countries has a considerable human rights dimension to it. The rights to health and to access to medication are primarily social issues, for it is above all the developing countries that are affected by the neglected diseases, and in them, as so often, the poorest of the poor. It is for that reason that I think it is a good thing that the Bowis Report explicitly puts these in the context of other political issues, such as, for example, the cancellation of the poorest countries’ debts.
If these countries carry on spending 40% of their gross domestic product on servicing debts, then there will be no changes in the situation or in the health systems of the countries themselves, no matter how many resolutions we adopt in this House.
I am very glad to see that Mr Bowis devotes a large part of his report to the problem of HIV/AIDS, and, as usual, takes a very progressive line on them. We must be tireless in making the point that the most important thing that can be done to combat HIV/AIDS is to prevent it, and the statement in the Bowis Report that 2004 saw new and extremely high levels of infection is an indication of a political situation of which this House has been critical for a long time, namely that there is too little funding and too little support to enable preventive measures to be properly implemented, and this criticism is primarily directed at the Bush administration in the United States.
I believe that it is wrong to approach this dogmatically, as if it were only a matter of principle, without looking at the reality of the developing countries. I am grateful to Mr Bowis for enabling us in the European Parliament to join with the Commission in showing that the European Union is going down another road.
In all the statements, whether from the non-governmental organisation ‘Médecins Sans Frontières’ or from the World Health Organisation, one point is underlined, and that is that we will not resolve the problem by relying on market forces; rather, we will get a grip on it only with massive public investment and a greater role for the public sector, not only in Europe but also in the developing countries that are affected. I believe that this point is all too seldom made, while we very often hear demands for less public intervention.
If we are serious about wanting to resolve this problem, we need an affirmation to that effect, and I was very glad to hear the Commissioner speak today about how consideration is being given to concrete measures of support, which would also involve investment in fundamental research.
.  Mr President, Mr Bowis has indeed written an excellent report that deserves our all-out support. I think that he is right to call for the extension of the Commission’s campaigns against HIV/AIDS, tuberculosis and malaria to include other neglected diseases. People seem insufficiently aware that diseases like African sleeping sickness, leishmaniasis and dengue form a major threat to the health of very many people in the poorest countries.
If medicines are available at all, they are either of very dubious quality or completely obsolete. Virtually no research and development is being done into these neglected diseases. The pharmaceutical industry is mainly interested if the sales are profitable and only invests if there are sufficient incentives. Possible policy measures that could boost investments include tax credits, innovation rewards, pre-qualification assistance and commitments to the purchase of patent rights.
As rapporteur for the regulation that is intended to ensure the implementation of the WHO decision on intellectual property rights (TRIPs) and access to medicines, I hope that the Council and Parliament will reach agreement very quickly on a text that will make it possible for this important decision to be applied immediately in the 25 Member States.
Moreover, while the Commission and Member States must actively support the implementation of the Doha Declaration and oppose any measure taken by the WHO member states that could undermine these commitments, African leaders should also accept their responsibility in the fight against the major and neglected diseases. It is important that they too should make health care a priority. In this connection, it is irresponsible for certain African governments to levy a tax on the sale or import of medicines, putting these out of the reach of the poor.
The international community will, however, need to supplement the public and private investments at national level with long-term financial support. We in the European Parliament must continue to press consistently for 35% of development aid to be spent on health and education. Only in that way can we give renewed hope to tens of thousands of people who are still dying of diseases that could, and should, have been wiped out a long time ago.
Mr President, I wish to thank Mr Bowis for his very constructive work, above all because he goes beyond well-known diseases such as AIDS, malaria and TB and deals with sleeping sickness, leishmaniasis and Chagas disease. These are forgotten diseases here in the West, but they make their presence all too sharply felt in the South, with millions of victims every year.
The tsunami brought people’s suffering to light, and aid flooded in. If we can give these diseases a higher profile and mobilise the same resources, it will be possible to reduce the suffering of millions of people. Yesterday, we voted on the need for paediatric medicine, and Parliament unfortunately accorded additional patent extensions worth many billions of euros to the pharmaceutical companies as compensation, so we need in all fairness to be able to find the mere EUR 3 billion needed for devising treatments for these diseases that affect children and adults in the developing world.
TB and AIDS exist here in the West, so treatments do too. These diseases mainly affect adults, however, and we do not have treatments suited to children. Public funds need to be invested in this area, for the children of the developing world have no way of financing their medical needs themselves. The money may, for example, come from a 1% tax on the profits of pharmaceutical companies that has to be paid when they have found cures. There are many other solutions.
It is our shared responsibility to ensure that resources for combating these diseases are created immediately. How developed a civilisation is may be judged on the basis of how it deals with its most vulnerable members. The world’s most vulnerable group consists precisely of these poor and sick children. If we cannot even help them, humanitarianism has gone out of the window, and we should return to the caves.
. Mr President, I would like to make a few comments on the report on behalf of our colleague, Mr Maštálka, who, due to urgent duties in the Czech Republic, could not attend this part-session.
First, I would like to congratulate the rapporteur, Mr Bowis, on his report. It is a well-balanced, well-written and well-presented report.
Secondly, we are talking about a problem that directly or indirectly affects three-quarters of the world's population, and its possible solutions. This means that immediate practical steps need to be taken and financial and other help provided.
Third, these diseases require a complex approach. Cooperation is needed between international organisations, NGOs and the private sector, as well as dedicated individuals such as researchers and petitioners. For maximum effectiveness, there needs to be complete dedication, attention and support, both financially and in the form of know-how and experts from the industrialised countries, and close cooperation with developing nations, based on partnership.
Fourth, the problem of neglected major diseases cannot only be associated with poor developing countries. Some of the European Union's neighbouring states are not considered developing countries and yet their epidemiological situations and possible solutions are similar in nature to those in the developing world. Belarus, Ukraine and Moldova, as well as Russia, have serious problems with HIV-AIDS, tuberculosis and other diseases. We should include them in our debate and when considering financial and other forms of aid.
My fifth point is that, although we have discussed the threat of bioterrorism in our committees and at our part-sessions, I wonder whether we are prepared for the inevitable spread of some of the diseases mentioned in this report. There are often disaster scenarios that link the spread of some tropical diseases and their mutations to global warming. There are even warnings that some diseases such as malaria might affect our continent. Do we want to wait until our lives are directly affected before we act? People in the developing world are human beings too and it is our duty to help protect them.
We should not narrow down the issues presented in this report to the accessibility of drugs and cures for diseases, but should also take into account the situation of those less fortunate than ourselves. Thank you for your attention.
.  Mr President, although poverty-related diseases claim many victims, it is still the case that not enough attention is being given to HIV/AIDS, malaria, tuberculosis and various other diseases. In some cases, there are insufficient safe and effective medicines available and if they are, their price often renders them unaffordable to the sick.
The Bowis report underlines that as a result of this, it is virtually only poor people who are affected because there are no profitable markets for the medicines. Moreover, as we have seen in the cases of tuberculosis and malaria, renewed outbreaks of the diseases can be traced back to the lack of sufficient investment in research and development. If this is to change, there must be joint efforts at international level. This illustrates the importance of the dynamic approach for which the Bowis report presses.
Although some diseases are not given enough attention in the developing countries themselves, it would be useful if there were initiatives in Europe that could support the control of them. The example that springs to mind is leprosy. Should the report not have devoted more attention to this disease? Has the Commission already launched various initiatives in order to combat leprosy?
One of the points made in the Bowis report is that we should ensure that the EU’s approach, in cooperation with the Member States, is realistic and readily understood.
If, however, we argue in favour of obligations on the part of governments and industry that are imposed by the international community, there is relatively little hope of concrete improvements on the ground. Health is not enforceable but is a result of improving care that is supported locally by the people.
Finally, it is important to have an understanding of the issue as a whole. Despite a strong link between disease and poverty, it is unwise to mistake the control of specific diseases for the objective of poverty reduction in general. Understanding is of crucial importance for parliamentary control in terms of the nature of the policy measures and their efficacy.
I would like to thank Mr Bowis once again for his stimulating report.
– I would like to thank Mr Bowis for his important report, to which I also proposed several changes and amendments, most of them accepted by the committee. I would like to also thank Mr Bowis for accepting these remarks.
I agree with him that aid to developing countries and resolving this problem is a complex issue, but if such aid is to be effective, it needs to be comprehensive and target-oriented. This means not only the need for meticulous statistical calculations of the types of disease and their morbidity, together with their expected rates of spread, but also proposed solutions as set out in his report.
The diseases at issue are those which, if ignored at the outset as it was the case, for instance, with HIV infections, may spread throughout the world. The fact that we have taken the lesson was evident in the rapid and effective reaction to SARS and bird flu. We in Europe cannot afford to sleep quietly, reassured by the fact that we have resolved the problem of tuberculosis thanks to the availability of drugs and diagnostic capabilities that allow us to effectively prevent the disease, when we know that countless children in Africa are dying of the disease every day.
When I spoke of comprehensive aid, I also had in mind the supply of drinking water in developing countries, since its shortage directly contributes to the emergence and spread of certain diseases. I also had in mind educational programmes for children and young people concerning, for example, the issue of reproductive health, sex education and hygiene. Within the framework of this aid it is also important to provide guarantees, including financial incentives for pharmaceutical companies that stopped manufacturing certain drugs for tackling diseases of poor people, since there was no one to pay for them.
Last but not least, it is necessary to ensure better conditions, in particular safety, for health workers who provide assistance in these regions.
Mr President, I fully endorse this excellent report by the rapporteur Mr Bowis, but I feel that little justice can be done to the topic of major neglected diseases in developing countries in just two minutes. 1.8 million people died in 2002 from tuberculosis alone; 2.2 billion are at risk of malaria, which is preventable and curable provided that sufficient ACT or the new combination therapy is made available; 39.4 million people are living with the HIV virus, and last year alone 3.1 million died from AIDS, mainly in sub-Saharan Africa. Only 700 000 of the 6 million who needed antiretrovirals could access that treatment.
The huge human, social and economic fall-out from this is incalculable. 60 million people, again in sub-Saharan Africa, are at risk from sleeping sickness via the tsetse fly. 2 500 million people – two-fifths of the world's population – are at risk from dengue, another mosquito-borne infection, which is now endemic in 100 countries, with no specific treatment or even a vaccine yet.
There is no specific treatment or vaccine available yet for the ravages of Ebola, which has hit the headlines in recent years in these parts and which has killed 1 200 since the virus was first discovered. The list of neglected diseases continues. We could also add, as our rapporteur does, the 121 million people living with depression. Nearly 9% of men worldwide and nearly 10% of women have a depressive episode each year. 873 000 people commit suicide, and that is probably underestimated. 50 million live with epilepsy, over 80% of them in the developing world; 24 million live with schizophrenia; 37 million live with dementia, mainly Alzheimer's and, with an ageing population, this is increasing all the time.
In conclusion, we have listed the problems, but what are the causes? Lack of clean water, lack of sanitation, lack of essential drugs, the cost of essential drugs, drug resistance issues, ineffective pesticides and drugs, drug toxicity, but above all, the main cause is the lack of political will in the developed world to do something about it. Our response to the SARS pandemic shows what we can do if we make communicable diseases a priority. This led to the establishment of the European Centre for Disease Prevention and Control and, as our excellent rapporteur says, we urgently need the same dynamic approach to deal with the other major global diseases. Mr Bowis led us in relation to the Centre for Disease Prevention and Control, and he leads us here in this report. Thank you, John, you have done an excellent job.
– Mr President, I too should like to take my turn to thank and congratulate my honourable friend John Bowis for the highly comprehensive report which he has presented to us. Our debate today is particularly topical in the run-up to the major UN General Assembly debate on the millennium development goals.
However, it is also topical owing to the problem created by the emergence of avian influenza and the risks created by its transmission to Europe. That is why I call on Commissioner Michel to activate all the necessary mechanisms and to take all the precautions needed to protect public health in Europe.
Every day we see a dramatic increase in diseases in developing countries, especially on the African continent. This situation is an insult to mankind and imposes on the international community, on the UN and on the European Union, the need for global action which will go beyond bombastic pronouncements and will immediately create and implement an integrated strategy.
The increase in diseases is the result of the dramatic economic and social situation in which people live in developing countries. At the meeting of Heads of State or Government in New York, when the millennium goals will be examined, pretty words and wishes may be superfluous, but one thing is certain: none of the goals set will be achieved, especially goal no. 6 on halting and beginning to reverse the spread of AIDS.
International commitments and undertakings are not being kept. Despite the undertaking by G8 to write off the debts of the poorest developing countries, no progress has been made to date. Despite commitments on the integration into national legislation of WTO agreements on intellectual property rights, which help poorer countries import cheaper drugs, no progress has been made.
Even European countries are delaying ratification and I call on the European Commission to exert all the necessary pressure in this direction. The European Commission must also, within the framework of humanitarian aid, demonstrate particular interest in the granting of bursaries to developing countries for the medical and nursing professions.
Finally, I should like to comment on a particularly important problem, the problem of the increase in mental and neurological illnesses in conflict and war zones. I refer in particular to the case of Palestine, where Israeli occupation, the blockade of the occupied territories, poverty and imprisonment have dramatically increased the proportion of mental illness, especially among young people and women. The European Commission should address the problem by financing treatment programmes in cooperation with the World Health Organisation.
Poverty and the continuing spread of illnesses are the slavery of modern times. We bear a huge responsibility. A responsibility towards world peace, security and stability.
Thank you very much, and my warmest thanks and congratulations to Commissioner Michel, who is doing a very important job.
Mr President, I very much welcome this report. In recent years waiving or reducing royalties on drugs for poor countries has been championed by the EU and I urge us not to be fainthearted in pressing for more concessions, whatever the complexity of the arguments, many of which I do not fully believe, and I say that as a European patent attorney, as well as a politician.
Only yesterday we voted measures to compensate for the cost of research for paediatric medicine. Clearly, when market forces of themselves will not provide cost-effective research for drugs for our own children, it is not surprising that there are even fewer resources available for developing and poor countries. For malaria and TB, which are already increasing in developed countries, there are several partnership research projects under way which include a pledge to make the eventual drugs affordable for developing countries. One such project is being led by Oxford University. It aims to produce a malaria vaccine and is being run in conjunction with an Oxford biotech company and a German pharmaceutical company. A TB vaccine is being similarly investigated elsewhere by others.
As well as being preventative, vaccines are usually one-off treatments, something which is an additional benefit in environments and countries where drug storage and dosage regimes are hard to follow or supply routes are insecure. But we have to recognise that, especially for lesser-known diseases, public funding will be essential and I believe that the EU should include this in its programmes.
I can support this report, as will many, simply from my heart and sense of humanity, but there are reasons to support it with your pockets, for with many of these diseases delay in action will come back to bite in other ways later.
Mr President, ladies and gentlemen, I would like first of all, as has been done previously, to congratulate my fellow Member, Mr Bowis, on his excellent report on major and neglected diseases, which is both comprehensive and balanced.
On the eve of the United Nations Summit in New York, where the Millennium Goals will be at the centre of debate, this report forms part of a highly topical subject area. It is pointless to remind you that we already know that these goals will not be achieved in the timeframe that we had set ourselves and that they are about to be added to the list of promises broken by the rich nations.
As three out of eight of the principal Millennium Goals concern health care issues, the work of my fellow Member, Mr Bowis, should ensure there is a greater level of awareness of this reality. In addition to showing the necessary awareness of the situation, I would like the European Parliament to deliver a strong and clear message to the Member States to revive the goals. The health care issues that the poorest countries must face fuel the spiral of their under development.
The observation is simple; those who today have most need of treatments do not have access to them. Why? Either because they are expensive or because fundamental research and the development of research are inadequate, indeed non-existent, for certain major and neglected diseases. Furthermore, when these drugs do exist and are affordable, the populations in some cases do not have access to them, as they are not adapted to the particular sanitation conditions in these countries.
The problem is more serious and of a structural nature; while the fundamental research is mainly carried out by the public sector, the development of these drugs is almost entirely in the hands of the private sector. Without a guarantee of profits, the pharmaceutical industry has no interest at all in investing in the development of new molecules. Any innovation is therefore dependent on obtaining highly profitable patents. It is therefore practically impossible for populations with weak purchasing power, the vast majority of whom come from the countries targeted by the Millennium Goals, to obtain these drugs, which are vital nonetheless. This logic also leads to prices being fixed at an artificially high level. In the era of globalisation, ladies and gentlemen, the health of each person must be the responsibility of all. As regards drugs, it is needs that must dictate our strategy for action to deal with the worldwide issue of health and development.
Furthermore, we must also encourage and support developing countries so that they might devote a minimum of 20% of their budgets to health care policies, policies of investment in research and development or policies for adapting intellectual property rules. These countries’ financial resources are, therefore, insufficient on their own. There can be no progress in today’s world as regards the major challenge of health care without a shared commitment from the public authorities and the private sector. The pharmaceutical industry must emerge from an exclusively profit-making mind-set and revise its commitments and its priorities, in particular in the research and development sector but also in the marketing sector. As for the public authorities, they must lay down legal frameworks, set objectives and offer perspectives that guarantee the common good while respecting the interests of each person.
I therefore draw the attention of the Council and of the Commission to the need to take initiatives: to draft a new international treaty on research and development in medicine, to include within the seventh European Union Research Framework Programme a specific reference to research and development for neglected diseases, which would be guaranteed funding, to ensure that the Doha Declaration on compulsory licences is not challenged by bilateral trade agreements, and, finally, to encourage the swift entry into force of the Community regulation, currently being debated by Parliament and the Council, enabling the generic medicines industry to produce treatments that will prevent health care disasters with tragic repercussions for a large part of our planet.
Mr President, ladies and gentlemen, one global megatrend is that people want to live, and keep their health, for longer, and this is also something of great concern to us in the European Union. Parliament has decided, by an overwhelming majority, to double the funding for the Seventh Framework Programme for Research. I hope that the Council will act in line with our decision and enable this Seventh Framework Programme to enter into force in the shortest possible time.
Along with doubling the budget, we also need to get the world of business involved, which, in the developing countries, means those small and medium-sized businesses that move to places where the only state structures present have to date proved themselves incapable of getting a grip on the problems. It follows that we should promote localised production in small and medium-sized businesses, along with those small businessmen who really are familiar with the needs and aspirations of local people, and, above all, we should also focus our attention on the services they use, such as the water supply, which has already been mentioned today. We should be promoting small businesses that would take responsibility for the local and regional water supply and have the right idea how to go about obtaining fresh drinking water, which is so much needed and sought after.
In the field of development aid, we should endeavour to give guarantees, support and loans to entrepreneurs who declare themselves willing to attend to the needs of the local people in a coordinated way and in a global context. I think this would be a good use of resources and ask the Commissioner to consult with his fellow-Commissioner Mr Verheugen, for an initiative of this sort surely needs to be put centre stage.
Mr President, Commissioner, as Mr Rübig said, people want to live longer and healthily. The people in the developing countries, who are the subject of this debate, want to be allowed to live, and to live in a manner worthy of human beings.
As one might put it: ‘poor, sick, unemployed, hopeless’ – in these countries the one state often leads to the other. I regard this report as an eye-opener; it raises awareness, cries out and brings us face to face with diseases that we cannot even pronounce properly even if we have any idea how many millions of people suffer from them. No sooner did avian flu pop up than we in Europe declared ourselves prepared for it. Have we, in Europe, made preparations against infection with these diseases? We have not. Are we prepared and willing to help people fight these diseases in their own countries? Not to any adequate extent.
I want, then, to put forward three proposals. Here comes the first; under the Luxembourg Presidency of the Council, we resolved to raise Europe’s development aid payments to 0.7%. We must, I think, as a matter of urgency, join together with the Member States in planning how much of that can be spent on combating disease and on the health sector, with due regard for poverty, work and health.
Secondly, we should increase the funding for research into them in Europe. Thirdly, I ask that all organisations, such as the one I chair, that receive EU funds in connection with development policy, should be invited to a conference at which we could consider how, together, we might be more effectively active in these fields in the developing countries.
. Mr President, ladies and gentlemen, I would like once again to pay tribute to the quality of the report presented to us. I am in agreement with nearly all that has been said on this matter.
This comes at just the right moment today: two days ago, I was in fact at the rearmament conference, if I dare say so, of the Global Fund to fight against AIDS, Tuberculosis and Malaria. There, I specificallyannounced a number of measures I intended to take, in particular to boost the research into diseases that are endemic in developing countries and poor countries and that, unfortunately, do not always interest the pharmaceutical industry, on the grounds of poor cost-effectiveness. I am therefore more or less in agreement in saying that the public authorities and the Member States must obviously become more involved in these policies. I also announced a number of measures to encourage health professionals living in Europe or elsewhere, and who are part of the diaspora, to return to their countries. We could implement a number of incentives to this end.
I will not conceal the fact that I am increasingly tempted to propose a progressive plan to you shortly in order systematically to increase the proportion of our budgets devoted to education and health care, either in the tenth EDF, or in the forthcoming budget, since this issue has still not been resolved. In actual fact, I increasingly believe that education and health care are of the utmost importance. Even though we must, of course, urgently respond to a series of difficulties and harness the resources to do this, we must reflect seriously on a real – I would say almost systematic – strategy in the areas of education and health care.
I have heard people talk about a figure of 20%, indeed 35%. I believe that it is perhaps difficult to envisage 35% for the moment, but we could certainly plan a gradual increase over several years of the resources invested in these two sectors. I also believe, although I will no doubt come back to this point later on during the debate on the European Union policy and the debate on budgetary aid, that it would be advisable to open negotiations with the governments on sectoral aid. This would also enable us, within a specific and coherent framework with minimum conditions, to encourage governments, as public authorities, to take charge of these priority sectors.
I have taken note of many ideas that also appear in this report. I can assure you that I will draw a great deal of inspiration from them in order to carry out and propose policies to you in this area. Like you, I am very alert to this area, and I wish to thank all of the speakers and the rapporteur for having made available to us this excellent tool, which is a source of inspiration and which I will be sure to use.
The debate is closed.
The vote will take place at the end of this afternoon’s debates.
– Mr President, ladies and gentlemen, as a member of the New Italian Socialist Party and of the Committee on Development I wish to make the following remarks.
The health systems in developing countries are permanently in trouble: repaying and servicing the debt take up roughly 40% of GDP, while the resources allocated to education and health remain pitifully low. In addition to the efforts made by individual countries, the international community must, in any case, agree to supplement those investments with adequate long-term financial support.
The hope is that the seventh framework programme, like the strategic Millennium Goals, will include a specific reference to research into the diseases that affect those countries and also allocate the appropriate funding. It is an absurd and, in many respects, intolerable fact that, because there are no profitable markets, there is practically no research being conducted into those diseases that almost exclusively affect poor people in developing countries.
Such a situation needs to be put right quickly by means of a serious, tangible and prompt international commitment.
The next item is the debate on six motions for a resolution on famine in Niger (1).
. – Mr President, we face a harsh reality: poor countries, especially the countries of sub-Saharan Africa, are hungry and rich countries are making promises. Climate changes on the planet, as demonstrated in the case of New Orleans and with the prolonged drought and temperature increase in Africa, do most damage to underdeveloped countries and poor populations.
The leaders of the members of the UN due to meet in New York must realise at long last where their responsibilities lie and must move from pronouncements to specific actions. The dramatic famine which the people of Africa are suffering imposes the need to plan global strategic aid, not belated mercy actions.
The objective set by G8, primarily to combat poverty and hunger in Africa, is linked to direct and bold decisions. However, it is undermined by the very stance of its members. A typical example is the continuing delay in actually writing off the debts of the poor countries. The anarchic liberalisation of the international trade in agricultural products is widening the gap between developed and developing countries. The global food crisis is now of a structural nature. It is threatening stability and needs international structural intervention.
From this point of view, although humanitarian aid needs to be increased, it cannot answer Africa's serious problems. The crisis in Niger has confirmed the serious deficit in the UN and the European Union of early warning and prevention mechanisms. As the case of Niger demonstrates, this deficit is causing a huge increase in financing for ex-post humanitarian intervention.
Nonetheless, any strategy still based solely on generous international humanitarian aid – Mr Anan has called for a tenfold increase in the UN Assistance Fund – will not be effective in the long term unless the international community starts a 'green revolution' in Africa. Far-reaching changes and reforms in the state, society, the economy and agricultural production are needed.
The European Union has important comparative advantages in Africa and must put the important decisions it took at the Council of Ministers on 24 May 2005 into practice.
. Mr President, Commissioner, on 28 August, Mr Annan declared: ‘We are all responsible for the famine in Niger.’ Must we do the same? In actual fact, I myself sent a letter to you in April in which I questioned you about the threat of famine in Niger. I also seize this opportunity to thank you for your response. Yet there we have it, we always have to wait to see horrific images on our screens before we intervene.
Indeed, only in June, the government of Niger, which has long denied the scale of the crisis, refused the free distribution of emergency food rations, in order, it said, to avoid destabilising the market, when we know full well that the poorest people were unable to obtain and afford these reasonably priced, subsidised food products.
We therefore keep coming back to the same question: what are we doing for this dying, declining Africa? Admittedly, the world has finally turned its attention to the fate of Niger. Aid is finally there. The donors realised that this crisis was a real famine, affecting a third of the population of Niger, or 3.6 million people, which is a huge number. What we can still call for in our resolution is for aid reserved for these populations to be equal to demand and, of course, to reach the most vulnerable people without exception. Yet on that subject too, I am not telling you anything you do not already know.
I am referring in particular to the nomadic populations, for example, who are not necessarily on the lists of the World Food Programme and who have lost almost all of their livestock, which is itself also dying of hunger. Consequently, a number of suicides have been recorded among the Fulani, a proud people who cannot bear to beg. This famine also reminds us that we must conduct a real development aid policy.
Commissioner, I am very well aware that you can back up words with figures and actions. Therefore, what sustainable development project is the Commission implementing for Niger? For Africa? What about support for agricultural exports? All these questions will constantly be asked, but I believe that, one of these days, they really will have to be resolved at European Union level.
.   Although this item has the heading ‘Famine in Nigeria’ in the Czech version of the agenda, I intend to discuss the situation in Niger, as stated in other versions of the agenda, including the French, German and English versions, and in the motions for resolutions that have been tabled.
One distinctive feature sets the African continent as a whole apart from Europe. There is a constant stream of hundreds and thousands of people crossing the continent’s borders, which were only firmly established in the first half of the 20th century, and this phenomenon is entirely impossible to control. Many people travel with their livestock and all their belongings, particularly in the Sahel region, to which Niger belongs, and this is why crises spread so rapidly between the various countries in this region. A great many people who are familiar with Niger’s abundant natural resources, such as the large deposits of uranium ore that are mined in the country, would be surprised to learn where the profits from these activities end up. Measures to reduce corruption and to bring pressure to bear on the country’s government to put budgetary resources to efficient use are therefore a logical and necessary first step.
There is no denying that the imposition of VAT on flour and milk could make things worse as far as food supplies are concerned. The fundamental error, however, is the lack of support for modern agriculture, based on the construction of irrigation systems and water resources for the development of crop production. The widespread practice of nomadic pastoralism, which is particularly common in the northern part of the country, leads to desertification and an escalation of the crisis over the years. What is more, the fact that nomads travel across borders could result in the crisis spreading to other countries, in particular Mali and Burkina Faso.
Two decisions must therefore be taken without delay. The first must be to address the immediate need for food aid, and the second to develop a broad-based programme for constructing irrigation and water resources. An essential addition to this programme must be a system for teaching a sufficient number of farmers about rational agricultural practices, based on crop production methods that benefit the area in question. In addition, trees must be planted in order to prevent desertification. It is likely that the most difficult task will be to restrict the practice of pastoralism in areas that are most at risk.
Other countries in the region must also be involved in this programme, since we will otherwise be faced with an ever-increasing number of related problems as the desert spreads south. Food supplies only provide a short-term solution to the problem, and a broader solution needs to be found in the long term. Pressure to liberalise public services and to open markets up rapidly is quite clearly not what is needed, and could make the situation even more critical in the near future. During the vote, we should therefore endeavour to adopt a resolution worded in such a way that it can act as the basis for a genuine resolution of the problems faced both by Niger and by the region as a whole.
. Mr President, this motion reflects an anxiety, based on evidence from previous African famines, that dealing with the immediate crisis by flooding the country with foreign food aid might undercut local producers and increase poverty in the longer term. However, there are ways of tackling this crisis which do not risk damaging the local economy.
The NGO Oxfam, for example, is operating income creation schemes so that people can afford to buy food. Oxfam has reduced the number of weak animals by buying them at a fair price and slaughtering them. It is also using voucher-for-work schemes, covering activities such as the removal of animal carcasses, drying of slaughtered meat and reforestation.
The crisis in Niger this year is not exceptional; for many people, the hunger they now face is only a slight worsening of what they see every year. Despite short rains and locust infestation, food production this year was in fact only 11 % below the five-year average. Therefore, the real question is not what caused the crisis this year, but what is causing endemic hunger and poverty. The answer to that is complex; there are reports that, in the villages where women and children are starving, grain is lying in locked household stores, which women are forbidden by custom to enter. We often talk about the importance of the role of women, but there can be no starker an example than this of the damage that occurs when women are powerless. Only one in four girls attend primary school in Niger; if girls start to go to school then women will start to break into their own grain stores.
Finally, we in Europe are making the long-term problem worse because of our failure to take strong enough action on climate change. All the agricultural improvement programmes ever invented will be useless if the desertification of the Sahel continues. Overgrazing and deforestation are factors, but so is the rise in the world's temperature. So let us have some joined-up thinking here in the European Parliament. Next time we are discussing measures to reduce greenhouse gas emissions, let us remember marginal lands and famine in Africa.
. Mr President, I should like to start by quoting the words of James Morris of the World Food Programme. He said, 'Niger has sent us a message in the whimpers of children too malnourished to cry for help'. He also said, 'Sadly, the spotlight has already shifted and donations have again dried up.' That is the problem. 2.7 million people in Niger are in urgent need of food aid. There is growing concern that, while food aid distribution continues across the worst affected parts of the country, financial support for emergency operations is tailing off. In the second half of August the WFP only received two donations. Funding for its emergency operation is still under 50% and $29.6 million are still needed to deliver the aid required.
A food crisis is complex. Weather patterns, food production, markets, technologies, sanitation, health care, education and child-rearing practices have all played their role. Last year's drought coupled with the invasion of locusts, followed by drought this year, have combined with an increase in food prices, which have tripled in rural areas and doubled in cities, partly as a result of demand from neighbouring countries such as Nigeria.
We share the view of the MSF, which has been critical of the slow response, first by the Government of Niger and then by the UN. The WFP only expects to deliver food rations to 110 000 people, 10% of the worst-affected area's 1.2 million. The concern is that the food distribution is not reaching those in the greatest need, especially children under five, and the food being distributed is not appropriate for the young children and infants who are the main victims of this current epidemic.
We are concerned, too, that the crisis will spread to the other countries in the region. The wider Sahel and northern areas of Mali are already suffering and in Burkina Faso farmers have already lost up to 90% of their harvest and are having to sell their cattle to raise money for basic foods. We need urgent action and we need it now.
. Mr President, I echo the comments made by my Group colleague, Mrs Isler Béguin, in questioning the Commission's action in this area, but we must also play our part in this House.
The situation in Niger almost defies description – a country of 12 million people afflicted on a regular, ongoing basis by all manner of natural disasters, compounded by domestic error and international indifference until it is too late, and by incoherence on an ongoing basis.
It was hoped that the G8 Summit, which we in Scotland hosted, would take some brave steps towards providing an ongoing framework, perhaps giving the Commission a lead for ongoing, coherent, constructive engagement with countries like Niger. We were sorely disappointed, but at least the debt relief announced was a step forward.
It is our role in this House to monitor that those words are actually turned into action. Perhaps we can discuss that at the ACP-EU Joint Parliamentary Assembly, which – I am delighted to say – will be coming to Edinburgh in November. We in this House must play our part in providing a coherent framework and I look forward to working with the Commission on that basis.
.  Mr President, today’s debate highlights one of the many tragedies of our contemporary world. Ours is a world in which it has been calculated that a child dies of starvation every seven minutes, despite the great advances made in technology, research, production and new techniques.
No one present here today can even begin to imagine the agony of those dying of starvation, nor can we understand the plight of adults and children reduced to abject poverty. Niger is not the only place where this is happening. Other countries in sub-Saharan Africa and indeed elsewhere in the world are similarly afflicted. Niger itself is currently suffering from drought and a plague of locusts. As a result, five million people are starving, and over one million, including children, are in imminent danger of dying of starvation. This should weigh heavily on all our consciences. In particular, it should weigh on the consciences of those governed solely by the profit motive, who resort to market principles restricting food production, with scant regard for inalienable human rights, human dignity and moral principles.
The much-heralded success stories propounded amongst other places from this House have become an indictment in the face of the globalisation of poverty and the threat posed to the peaceful coexistence of nations. Debates like the one we are engaged in today will change nothing, nor will humanitarian aid handed out by the very rich G8 countries, for whom Africa seems to have become a priority. Debt relief and a long-term development policy are required, and also a spirit of solidarity with countries in the developing world.
. Mr President, ladies and gentlemen, the food crisis that Niger is currently sustaining is intolerable. It is intolerable because populations, and children in particular, are starving and are in vital need of aid. Yet, the way in which this crisis has been exploited to criticise the slowness of the donors and to accuse them of failing to provide aid to people in danger, prompts me to make a handful of remarks aimed simply at presenting an objective analysis of the prevailing situation in Niger and at offering accurate information, at least with regard to European aid.
Niger is one of the poorest countries on the planet. It forms part of the driest region of the Sahel, where the supply of food is always in the balance. Security of the food supply in Niger is extremely fragile and there are recurring malnutrition problems. The slightest climatic uncertainty, such as rain failures or indeed the destruction of crops by predators, be they birds or locusts, the slightest market price disruption immediately gives rise to food shortage problems. People use up their stocks too soon, storehouses are empty from April and food products become scarce at the markets or are sold at soaring prices. People have to wait until the following harvest in September or October, always assuming, of course, that there is a proper rainy season. The crisis that we are currently facing is, however, more severe than in previous years. The invasions of locusts at the end of the summer of 2004 and the poor rainfall in several areas of the Sahel, and particularly in certain regions of Niger, resulted in a very poor harvest.
As far back as September 2004, the Commission released EUR 25.5 million for the anti-locust campaign in the most affected countries of the Sahel, that is to say Senegal, Chad, Mauritania, Mali and Niger, and funds have been allocated to the FAO (the United Nations Food and Agriculture Organisation).
As far back as February/March 2005, the warning signs of a difficult food shortage emerged in Niger. There was a rapid increase in the price of grain, a drop in the price of livestock, a mass and premature transhumance of herds and a shortage of local food products at the markets. In March, the Government of Niger, relying on information from the national agency for the prevention and management of food crises, broadly supported by the Commission, released money to buy 42 000 tonnes of grain resold cheaply, and distributed food in return for work requiring high-intensity labour. For its part, the World Food Programme, intervening in support of the national agency, launched an appeal for a sum of EUR 2.3 million, to which the Commission responded immediately with an allocation of EUR 1 million. At that time, no one, not the government, the WFP or the NGOs, were able, due to the lack of precise overall data, to assess whether it was a slightly more difficult crisis than in previous years or a serious food crisis.
The Commission consequently made contact with aid organisations to ascertain their analysis, and, above all, their plan, as we did not receive any request for funding at that time. None of the NGOs, and none of the operating bodies with which we currently work, contacted us to make an appeal to us, as is usually the case, given that, as you know, the Commission itself does not participate in this type of intervention operation.
It was only at the end of May and beginning of June that the nutritional surveys carried out in certain areas of the country revealed the crisis underway. It was then that the humanitarian partners appeared. The Commission thus took two urgent decisions, through ECHO, to release a total amount of EUR 6.3 million. That is the chronology of events.
What is the situation today? A recent ECHO evaluation mission concluded that nutritional requirements are today being met to a satisfactory degree, even though there is some delay in implementing the aid. The Commission is obviously prepared to step up its aid if additional needs emerge. At present, what is needed is effective coordination between the partners on the ground to enable them to target areas successfully and to speed up the aid. The European Commission has also released EUR 2 million for Mali, EUR 4.6 million for Eritrea and EUR 4.5 million for Ethiopia, countries that have also been affected by food and nutrition crisis situations.
This crisis concerns us, and calls for us all to learn the lessons from it in full. For my part, I can see two main lessons. With regard to Niger first of all, it is crucial that, in addition to humanitarian efforts, a long-lasting solution be found to addressing the country’s vulnerability, by enhancing the food security strategy. That is precisely the policy that has been adopted by the Commission over many years in an attempt to respond to this crisis on a long-term basis. I am mainly referring to irrigation projects, projects to build reservoirs and so forth, which benefit from Community funding.
Niger’s national early warning systems and mechanisms for detecting food shortages must be supported and enhanced. Rural development and market organisation programmes form part of this objective, as do school meals. The Commission is Niger’s principal donor. The ninth EDF has enabled this country to benefit from a funding package of nearly EUR 400 million, including EUR 60.6 million for developing food security. The budget heading ‘food security’ is devoting EUR 15 million to a support programme (2004 to 2006) for the national agency for the prevention and management of food crises. But for a handful of European countries, the Commission is, however, practically alone in helping this country.
The debates, which will begin next year, on allocations after the ninth EDF will without doubt take account of the lessons learnt from this food crisis. Yet, it must be stated right now that, whatever the Commission may do for Niger, the challenge remains immense. It will be difficult to rise to it without more substantial development aid from the entire international community. Increasing the funding for development aid is, as you know, the Commission’s priority, and that is the message we will deliver in New York.
Secondly, with regard to the response from the international aid organisations, I regret to observe that it could have been better coordinated and been the subject of greater coordination with the Government of Niger and among the aid organisations, be they NGOs or United Nations agencies, and whether at the warning and detection stage or at the stage of responding to the crisis and targeting needs. The Commission is prepared to give its backing to an independent evaluation aimed at identifying the means for improving aid coordination in a similar situation.
I would like to say a word about donor action. I confess to being troubled – I do not disguise the fact – by the remarks made by certain humanitarian organisations. As a donor, the Commission could have acted more swiftly if, in the spring, it had discovered, there at the scene, the humanitarian organisations it had hoped to find. I note, however, that, once the media machine snowballed, there was no longer any difficulty in finding partners prepared to come to Niger. I have always paid tribute to the expertise and commitment of the humanitarian organisations that are our partners, but the remarks that I heard from a number of them about the food crises in Africa, whether in the Sahel, the Horn of Africa or South Africa, asserting that the problem was due to the inadequate donor response, surprised me. It is pushing it, intellectually, to argue along those lines. The food crises in Africa – as you are very well aware – are complex phenomena that are the result of several factors: the climate, demographics, the state of health of the populations – one only has to think, for example, of the disastrous effects of AIDS in southern Africa as a result of lower physical resistance – political governance and economic governance. To claim that donor aid would be enough to prevent these crises does not appear to me to be entirely fair. It is also, furthermore, a slightly paternalistic and moralistic attitude, which I reject.
Rest assured that the Commission will remain extremely vigilant, and I hope that, from now on, when we become aware of a problem and an appeal is made, we will find operator and partner organisations to enable us to work more swiftly.
The debate is closed.
The vote will take place at the end of this afternoon’s debates.
The next item is the debate on seven motions for a resolution on breaches of human rights in China, in particular as regards freedom of religion(1).
. Mr President, religious freedom is a fundamental human right and an important indicator of the level of civilisation of a society. Nevertheless, it cannot be denied that religion has in some cases been exploited for political and economic gains. Nor can it be denied that religious fanaticism has, in some cases, led to many extremist manifestations aimed at our democratic institutions. In essence, the balance between religious freedom and adequate protection of the citizen is a very fine one and requires extreme wisdom in framing legislation, coupled with an honest determination to apply it correctly.
Not unexpectedly, such will is lacking in totalitarian states, where religion is perceived merely as a possible threat to the political stability of the ruling regimes. This, it appears, is the case with China. Recently, thanks to international pressure, the Chinese Government put into effect new regulations on religious affairs, but it is already abundantly evident that these changes do not go far enough and policies limiting religious freedom persist. Numerous examples of persecution and harassment of religious groups and individuals in China are well documented and need not be mentioned here again. We call on the Chinese Government to put a real end to religious repression in the country and, furthermore, to immediately release from detention and stop the prosecution of all individuals persecuted by the state authorities as a consequence of their religious beliefs and practices.
I urge you to support this joint motion for a resolution.
.  Mr President, we should welcome the development of the relationship between the European Union and China in the areas of trade, economics, culture and politics. China could become a strategic partner for the European Union in the effort to create a new world order. It should be borne in mind, however, that a genuine partnership must be built on the foundation of shared values. Our positive approach to China cannot overlook violations of human rights in the People’s Republic of China, nor can it condone attacks on political and trade union freedoms. We must never forget either that China is not a democracy.
In its resolution, the European Parliament highlights violations of fundamental human rights in China, notably concerning freedom of religion, and in particular as regards Christian churches and denominations. We call on the Chinese authorities to put an end to strict controls, repression and persecution of religious groups, both Christian and others. I have in mind also Tibetan Buddhism and Islam.
The Roman Catholic Church has largely been driven underground. This is a cause of great concern for us, as is the situation of the Protestant churches. In addition, we call for explanations of the fate of certain Roman Catholic bishops and missing priests. We call for the release of Catholic priests and Protestant clergy who have been arrested and imprisoned, and for the release of all lay persons punished for their religious practices.
The Chinese authorities must undertake to guarantee compliance with Article 36 of the Constitution of the People’s Republic of China, which provides for freedom of religion in China. I would also like to draw the attention of the House to the information provided by the organisation Reporters Without Borders, concerning the conviction of Mr Shi Tao, an Internet user. On 30 April 2005 a court in Changsha sentenced him to 10 years’ imprisonment for revealing State secrets. Mr Shi Tao was a journalist working for the economic publication, and his crime was to publish on the Internet information contained in a confidential Central Propaganda Department document, forwarded to the editorial department prior to the 15th anniversary of the Tiananmen Square massacre. The action of the Yahoo Internet portal that revealed Mr Shi Tao’s details to the court should also be investigated.
. Mr President, China is once again the subject of debate in this House, and I fear that this will not be the last time that we deal with this issue.
The growing relations between the European Union and China offer a great opportunity for both parties, and I would go as far as to say even for the world in general.
Nevertheless, these relations cannot be based solely on improving the commercial relations of each party. If what the European Union wants is policy on China to be credible, it must demand much more clearly that it radically improve its policy on human rights.
The European Union-China dialogue on human rights is a good instrument for doing this, but I fear that it is clearly being underused. There are various problems that China is not dealing with responsibly, given its role in the world, which is becoming increasingly interdependent: trade union freedom, freedom of expression, press freedom and also religious freedom.
I am one of those who advocate that governmental and public institutions should be secular in nature and that it is essential to ensure the separation of political and religious powers, but I also believe that true secularism must guarantee freedom of religious practice in the private sphere. I am therefore concerned about the constant complaints from various groups concerning the difficulties they face practising their religion in China.
Just as I oppose a State providing special finance and support for a particular religion rather than others — a few days ago, for example, I condemned the fact that the Commission had dedicated so much money to the World Youth Days promoted by the Catholic Church — I do not believe it is acceptable for institutions to violate the individual right to religious freedom. As such, this is a human rights issue that we must complain about and denounce.
In summary, in this Resolution we are calling on the Chinese authorities to put an immediate end to all religious repression, to ensure respect for international standards of human rights and to guarantee democracy, freedom of expression, association and the press, and also, as the Resolution states, religious freedom in all territory controlled by the Chinese authorities.
.  Mr President, present-day China is still being ruled by a party that is Communist in name but has not – and this is certainly true of its leadership – been Communist for many years. These days, nothing matters except the pursuit of economic growth and export benefits on the world market, achieved by low wages, poor working conditions and the banning of independent trade unions, all of which is highly reminiscent of the dictatorial model which South Korea used in the past in order to become an industrialised nation. Whether the large majority of the people will gain any benefits from this will not be evident until a few decades down the line. Meanwhile, a society has been created with large discrepancies between the people in terms of power and income and with major disregard for nature, landscape and the environment. It is a far cry from the protection of man and the environment that we Socialists hold dear.
Although the Chinese leaders are no longer Communists, they have unfortunately retained the worst features of the Communist state tradition. They do not tolerate independent organisations and other centres of power alongside them. People can adhere to a faith, but are not allowed to organise themselves to any serious degree. The leadership fears that independent churches could become a source of opposition, and so, in line with a combination of atheist tradition and power politics, it is the government that decides which faiths shall be permitted and under what circumstances.
It is a matter of general knowledge that it is not the official Catholic Church that is allowed, but a nationally controlled variant. Less well known is the fact that the Jewish faith – which, before the revolution of 1949, had a large following, particularly in the large cities along the East coast – is completely banned. We should not give this China the opportunity to threaten neighbouring countries or clamp down on domestic opposition. It should therefore go without saying that the arms embargo should be enforced.
Under no circumstances should EU Member States be allowed to sell arms to China. Any attempt to lift the arms embargo would be reprehensible. It would not be in anybody’s interest to launch a new costly arms race and incite new threats. That is exactly why Europe, too, should press for disarmament.
.  Mr President, while I congratulate Mr Meijer on his excellent and very precise speech, I have to say that I was amazed to hear what some Members said earlier on. No wonder Christians are so brutally deprived of their rights and persecuted as they currently are when we consider how some of Europe’s leadership class behave. Even in this House, there are those who, when they speak, cannot bring themselves to denounce the violations of Christians’ human rights in China unless they have prefaced them with expressions of hostility to the Church that have nothing whatever to do with this issue, and who, in a debate devoted to the fundamental rights of victims of persecution, cannot refrain from indulging in criticism of World Youth Day.
While there is of course no Christian monopoly in this European Union of ours, and quite rightly not, 85% of the EU’s inhabitants are Christian, 56% being Catholics. These people, too, have a right to appropriate political representation. Who is supposed to speak up, not only for the persecuted and tiny Christian minorities in China, but also for that country’s Jews, Muslims and Buddhists, if we do not? The Islamic world takes up the cause of their brothers and sisters of the Muslim faith who are persecuted in places such as China; it is only we Europeans who have to keep on downplaying these violations of human rights or adopting a critical attitude. In so doing, we make ourselves complicit in them.
Seeing the pictures of Mr Blair at the EU/China summit reminds me of how it was he who told us that the EU was for him more than a free trade zone. I see no evidence of that being so, for, if he really did regard it as a community of values, he would adopt a foreign policy that focused on human rights – including these human rights – even in his dealings with a large country such as China. The same can be said of Chancellor Schröder, to whose solitary attempt at relaxing the arms embargo we have, thank God, put a stop. We need a unity that transcends party boundaries if we are to speak out clearly, even to a large country such as China, in the cause of human rights and religious freedom.
.  Mr President, I would like to quote a brief, revealing excerpt from a letter by an anonymous Chinese Protestant: ‘I am really looking forward to receiving spiritual food’, something which, according to him, is in short supply in the official Protestant church because the state keeps it on an ideological leash.
It is precisely this government violation of the freedom of religion in the People’s Republic of China that has led to a growing stream of flourishing, non-registered Protestant house churches. In the light of China’s new rules in religious matters that took effect on 1 March this year, they are exposed to a wave of random government repression, including cruel disturbances of services, hefty fines, arrests, destruction of private houses and beatings or reprimands along the lines of ‘teachers cannot believe in Christianity’. What was particularly shocking was the account of the raid on 7 August this year on a Protestant house church in Shenyang province. Among the thirty worshippers, there were some 10 women who were forced first to undress and then to pose naked. Those who offered resistance were brutally beaten up.
During a recent inquiry into whether it is the central government or local authorities that are responsible for the violations of freedom of religion in China, a salient point came to light. Some local authorities are sympathetic towards Christian fellow citizens and actively protect them on account of their loyal contribution to the local economic and social development. This is a practical example that the Chinese central government would do well to follow, because after all, it always determines what exactly normal religious activities are, and it is those alone that are permitted by law.
Commissioner, I would ask you, your fellow-Commissioners, or else the Council, to explain in detail to the Chinese authorities this disturbing criterion for the fundamental right of freedom of religion. What are normal religious activities? More than anything, I hope that you and the Council will press for the release of all those who, whatever their beliefs, are imprisoned or suffer under the lack of freedom of religion in China.
.  Mr President, sadly, it is becoming traditional for us to devote Thursday afternoons to debating actions perpetrated by the Chinese authorities against their own people and against all others they have subjugated. I would remind the House that we recently debated violations of human rights in Tibet. The term violations of human rights is somewhat of a euphemism, when the actions actually being referred to include murder, imprisonment, mass disappearances, and when people are prevented from practising their religion and there is no question of freedom of any sort. Let us call a spade a spade. This should be termed criminal activity, not violations of human rights.
We have been observing events in China for the last 60 years. Those of us who hail from former Communist states know full well how Communist authorities tend to behave, regardless of whether they are ideologically committed to Communism or not. That is immaterial. I speak from personal experience, and still have a strong memory of the early years of Communism in Poland. Quite simply, it is a case of a vicious Communist or post-Communist dictatorship.
Everyone is persecuted. Believers in Islam, Buddhism, Jews ... all are hunted down. As to those that are persecuted most cruelly ... well, perhaps not, because in Tibet Buddhists have been persecuted equally cruelly, but it should be said that Christians and especially Catholics are persecuted. In particular, those Catholics are targeted who adhere to a fundamental principle of the Catholic Church, namely unity with the wider church, personified in the Pope. Certain schisms have been encouraged, and a national church has come into being, though obviously this could never be recognised.
Things are getting worse, not better. As stated in our resolution, the number of arrests is increasing. So too is the number of cases of torture, unexplained disappearances, detentions through the criminal system, and the number of isolation camps. The very term ‘isolation camp’ should make our blood run cold. We Europeans are well aware of the horrors perpetrated under Nazi German and Communist Russian domination.
The European Union has had diplomatic relations with China for 30 years. There has been much talk of dialogue. I wonder about the nature of this dialogue and what it involves. It seems to mean this House adopting one resolution after another on Thursday afternoons when most Members are already on their way home.
At the same time, however, others who could have a significant influence on what might take place in China are presenting the case for a relaxation of the embargo. France and Germany are doing so particularly eloquently, maintaining that the embargo is ineffective. All this is happening in the context of a situation when we should be isolating China as much as possible. This is not just about economics. Above all, it is about moral principles. The European Union should make it abundantly clear that there can be no deals or dialogue of any kind with China. China deserves outright condemnation.
.  Mr President, last week Tang Jaixuan, a former Foreign Minister of the People’s Republic of China, said to the UN’s High Commissioner for Human Rights that every country should promote and protect human rights in its own way, and that there should be no outside interference in this respect. We simply cannot go along with this view. Respect for fundamental human rights, including freedom of religion, is not an internal Chinese concern. It is a concern for all those who are not egotists or opportunists.
We should bear in mind that freedom of religion is also possible in non-democratic countries. Czechs, Jews and people from the Netherlands emigrated to Poland in the 16th century not because our country was a democracy, but because all religions could be practised in complete freedom in Poland. We should also remember, however, that there were and still are political systems that only recognise religious leaders of different persuasions if they support the theory that all authority is God-given, even the cruellest.
China should respect not only freedom of religion, but also the independence of churches and religious associations. Secular authorities cannot be allowed to influence decisions on who might become a Catholic bishop, the 15th Dalai Lama or the 12th Panchen Lama. Tibetan monks cannot be compelled to attend ideological training. The 87-year-old Gongola Lama has stated that on training courses of that nature, instructors indoctrinate the monks on the nature of love for the common Chinese fatherland, and mould them into subservience to the law. They also teach the monks that the Dalai Lama is a danger. Certain monks are forced to sign a document stating that they no longer recognise the spiritual and political leadership of the Dalai Lama.
World history is full of accounts of repression for religious motives. It is worth remembering, however, that such repression proved ineffective, even under the cruellest of regimes. It will prove ineffective in China as well. It does not matter if a person has their work or property taken away, is imprisoned, expelled, crucified or gassed. Neither the Pope nor the Dalai Lama can call up any so-called divisions, because the source of religious strength is not to be found in believers or in the clergy, but in the very nature of religion itself. For most religions, death is not a tragic end but the start of a new life.
. Mr President, religious freedom is a fundamental human right and, as a previous speaker said, the Chinese Constitution claims, at Article 36, to allow for freedom of religious belief, yet the rhetoric is not the reality.
One example given by Amnesty International was the case of Zhang Rongliang, who was the leader of one of the largest house church networks in China. He was detained in his village; the police searched every house in that village, confiscating any Christian material; his wife and child have been in hiding; he has been imprisoned five times for a total of 12 years, during which time he was severely tortured.
This House has also raised the case of Tenzin Delek Rinpoche, the Tibetan monk, who was sentenced to death by the Chinese authorities in an unfair trial. He is now in prison for life, but no one knows where he is being held, and his family would like to know.
Until China deals seriously with religious freedom, we will have to highlight human rights abuses in this House. We have to speak up for those who do not have the freedom to speak for themselves.
– Mr President, ladies and gentlemen, it is an established fact that China is well known for its scant regard for human rights. Any further emphasis would be euphemistic.
Ladies and gentlemen, what is lacking in this Parliament’s resolutions – including cross-party resolutions like this one – is a little intellectual honesty.
Paragraph 3, which asks that it should be made clear to the Chinese authorities that a genuine partnership can only develop when shared values are fully respected and put into practice, ends up being hypocritical.
The resolution then becomes ridiculous when, after listing a lamentable series of breaches and making the usual demands, it welcomes the fact of having a EU-China human rights structured dialogue. Not a word of serious condemnation, let alone any suggestion of sanctions.
Associating oneself with this resolution would be to make oneself a laughing-stock and morally complicit with the most violent combination of free-market and communist ideas that has ever occurred. I urge my fellow Members not to vote for this resolution.
Mr President, the People’s Republic of China is not complying with the principle of respect for the fundamental human rights of the individual. For many years now, Communist China had been failing to meet the most basic universal standards and requirements concerning freedom of expression, thought, action and creation.
At the most recent EU-China Ministerial meeting in May 2005, the Union expressed its concern with regard to four aspects of human rights. In particular, it called for those still imprisoned further to the 1989 pro-democracy movement to be released, for censorship of the media to be reduced, for the ‘re-education through work’ system to be reformed, and for ratification of the International Covenant on Civil and Political Rights. We ought also to be calling for an end to repression of the Roman Catholic Church. The latter is not recognised by the regime.
Over 126 families lost loved ones in the 1989 Tiananmen Square massacre, and the circumstances surrounding that event remain unclear. According to Amnesty International by the end of last year alone over 50 persons were imprisoned for publishing on the Internet information that could be damaging to the authorities. Amnesty International has also reported that 3 400 people were executed and over 6 000 sentenced to death in 2004 in China. These statistics are truly alarming.
The Chinese Government is mercilessly exterminating the people of Tibet. It is resorting to false accusations of law-breaking, fixing the outcome of trials in advance and organising mass deportations of Tibetans from areas subsequently resettled with ethnic Chinese. Over 100 Tibetan religious leaders are being held in Chinese prisons on charges of subversive activity. The world is standing idly by as one of the oldest and most important cultures of all times vanishes before its very eyes.
How many more tragedies and statistics will it take for the world to start taking notice of the violations of human rights being perpetrated in China? Diplomacy will fail to produce the desired outcome. The Union must rise to an enormous challenge. Its action will determine whether China will manage to take specific measures in response to the calls for it to change its policy towards its own people.
Mr President, China is a great nation and has been a great civilisation, but its name and standing are diminished by its human rights abuses.
I want the Chinese to listen to the words of my colleagues and to this resolution on religious freedom. I want them to release the Catholics and Christians in prison. I want them to bring justice to the Muslims, the Uigurs in Xinjiang. I want them to bring justice to the Tibetans and withdraw their threat of imposing their Panchen Lama. I want them to stop the abuse of psychiatry. I want them to listen to the voice of Miss Fen Yang, arrested when visiting friends and sentenced without trial to two years in a female labour camp, where she is abused and brainwashed. I want them to listen to the mother of Wang Nan, who died in Tiananmen Square. Her mother was arrested for receiving a parcel of T-shirts. Those are the abuses that we cannot tolerate. Only if China listens, acts and puts an end to these abuses will it earn and deserve our respect.
. Mr President, ladies and gentlemen, I am going to reply on behalf of my fellow Member, Mrs Ferrero-Waldner.
Although significant progress has been made on human rights issues in China over recent years, in particular in the area of economic and social rights, the European Union remains concerned by the overall human rights situation in the country and, more specifically, by the restrictions on civil and political rights that have been enforced.
Respect for human rights is, in fact, a crucial component of the European Union’s external policy. The European Union has regularly raised this issue with the Chinese authorities in a frank and open manner, both through political dialogue – including at the top level, as was recently the case during the last bilateral summit held in Beijing on 5 September – and through the bilateral dialogue specifically devoted to human rights.
In the framework of the European-Chinese dialogue, the issue of freedom of belief, religion, expression and association has always been one of the main priorities of the European Union. The Union, in particular, has continually expressed its deep concern regarding the situation of individuals who have been persecuted or stripped of their fundamental rights for having openly practised their faith, no matter, moreover, what their religion or belief. A number of imprisoned religious figures mentioned by Members of this House appear on the list of individual cases that the Union systematically sends to its Chinese negotiating partners in the framework of the human rights dialogue. Furthermore, the European Union has, on several occasions, officially approached the Chinese authorities through its representatives in Beijing. Tenzin Deleg Rinpoche and Pastor Zhang Rongliang – to mention some recent examples – are among those on whom these actions have been focused.
The abolition of the death penalty, or at least the introduction of a moratorium on its application, China’s swift ratification of the International Covenant on Civil and Political Rights, and cooperation with the United Nations’ mechanisms also feature among the priority issues regularly addressed with the Chinese authorities. In the latter case, the European Union specifically made calls, during the last session of the human rights dialogue held in Luxembourg on 24 and 25 February 2005, for the United Nations Special Rapporteur on Freedom of Religion and Belief to be able to travel to China as soon as possible.
The European Union undoubtedly intends to continue and develop the dialogue with Beijing in the area of human rights through seminars connected to these issues. Alongside the dialogue, these seminars also make it possible to raise the awareness of certain major players in Chinese civil society. We hope that the next session of the specific dialogue on human rights, which will take place in Beijing on 24 and 25 October 2005, will enable significant progress to be made.
The debate is closed.
The vote will take place at the end of this afternoon’s debates.
The next item is the debate on six motions for a resolution on political prisoners in Syria(1).
. Mr President, this Parliament has dealt with the issue of human rights violations by Syria in the past, and there is no doubt that, following both European Union and international pressure, some improvements in the field of respect for human rights have been accomplished over recent years.
Unfortunately, however, these improvements do not go far enough. The example of the continued imprisonment of two ill parliamentarians, Riad Seif and Mamoun al-Homsi, and the recent persecution of many civil activists, such as Hasan Zeino and Yassin al-Hamwi, are pertinent proof of that. As is, indeed, the Syrian authorities' continued tactic of imposing obstacles on the registration and free operation of non-governmental human rights organisations in the country. As well, of course, as the tactic of intimidating and harassing numerous Syrian human rights activists.
The Syrian Government must realise that this situation is unacceptable to the EU, and its continuation will no doubt hinder the accomplishment of a future EU-Syria Association Agreement. We call upon the Syrian authorities, and especially the current President, Mr Bashar al-Assad, who has given hopeful signs of wanting to open up the Syrian political system, dominated for many years by the Ba'ath party, to proceed in a speedy and determined fashion in the much needed process of democratisation and reform of his country.
Such changes will not only earn him and his Government much respect abroad but, more importantly, they will greatly benefit the Syrian people.
Colleagues, I urge you to support this joint motion for a resolution.
. Mr President, Commissioner, if we had to choose the subjects of our debates today, in relation to breaches of human rights, we would perhaps have chosen Tunisia, where human rights defenders were besieged yesterday by the Tunisian army. The problem concerning Tunisia demonstrates in a general manner how seriously we treat human rights in our Association Agreements. That is the reason why we wanted this resolution on Syria.
We want Syria to open up and become democratic. For months now, we have been calling for cases involving political prisoners such as Riad Seif and Mamoun al-Homsi to be treated seriously. Mrs Patrie and I, on behalf of the Committee on Foreign Affairs, and the President of Parliament, Mr Borrell, sent letters in August calling for the release of these two political prisoners who have already served two thirds of their prison sentences. They are former members of Parliament who are in a poor physical condition. These letters have remained unanswered.
We want the forthcoming Association Agreement with Syria to clearly indicate that human rights are a condition on which we will not compromise. We do not wish to isolate Syria. It is a country that we consider to be a friendly country, which must become democratic and which we can assist. However, for the time being, we are keen to address the following message to the Syrian Government: now that it is time to reach a decision on this Association Agreement, please take this message seriously; do not think that, in every instance, we will have to table resolutions in order to finally start a constructive dialogue with Syria on human rights, in particular with the subcommittee on human rights that we are calling on you to set up.
. Mr President, while we are in the midst of celebrating the tenth anniversary of the Barcelona Process, we must remember that respect for human rights is one of the cornerstones of Euro-Mediterranean Association and, in this context, the Resolution we are voting on today on the situation of political prisoners in Syria deserves special attention.
We would therefore call upon the Commission, the Council and the Member States to make it clear to the Syrian authorities that the agreement we are currently negotiating must include clear clauses on human rights, as established by the Euro-Mediterranean Association.
Furthermore, like Mrs De Keyser, we are calling for the establishment, within the context of the Association Agreement, of a sub-committee on human rights in relation to Syria, as has been done in the case of Jordan or Morocco, with a view to holding a structured dialogue on human rights and democracy. This sub-committee would become a key element of the action plan.
Finally, we must once again insist on the importance of consulting and involving civil society in the work of this sub-committee, in order to better supervise the human rights situation.
.  Mr President, even before the era when power ended up in the hands of father and son al-Assad, Syria laboured under the belief that that country deserved to be much bigger and more powerful than it really is, and that it should include Lebanon, Jordan, Israel, Palestine and parts of Iraq.
Syria blames France and Great Britain for needlessly splitting up these regions, which they had won from Turkey in the First World War and for hence making impossible their return to the greater Syria that existed before the Ottoman Empire.
Over 40 years ago, the desire for greatness caused Syria to join with Egypt and Yemen in leading the attempt to create a United Arab Republic. It was when this project failed and Syria also lost the Golan area in 1967 to Israel that the seeds of an authoritarian and militaristic regime were sown. The regime is intolerant of ethnic minorities, of Christianity and of interpretations of Islam that deviate from the version propagated by the state. It is also intolerant towards domestic opposition, distrustful of neighbouring countries and even more distrustful of great powers further away.
Over the years, violent acts by exiles from other countries have been supported from Syrian territory and it is also suspected that recent political assassinations in Lebanon were organised from Syria. The European Union hopes to establish strong relations with all the states in its immediate surroundings, including all countries around the Mediterranean. Indeed, if Turkey ever joins the European Union, Syria will become our immediate neighbour, as will Iraq.
My group thinks that it is not only economic or military considerations that should play a role as our relationship with Syria becomes even deeper. The European Union must place more emphasis on the release of political prisoners, the right to opposition and the government’s democratisation. How will the Commission do this? Whilst we should appreciate the circumstances as a result of which Syria has ended up in this bad situation at present, we should not resign ourselves to this. The democratisation of Syria now takes priority over closer trading relations. The al-Assad family’s criminal regime must not be rewarded for bad behaviour. By taking this line, we will contribute to making Syria democratic, and the recognition of a Palestinian state will also have a part to play in this.
. Mr President, Syria remains under President Bashar al-Assad, the sole Baathist regime left in the Arab world following the demise of Iraqi Baathism. Since 1963, Syria has operated under a state of perpetual emergency, which is the legal basis for many of the repressive instruments imposed by the government and which it justifies on the grounds of the ongoing conflict with Israel following Syria's loss of the Golan Heights in 1967 and the struggle against Islamist terrorists who oppose the secular socialist state.
More recently, as Syria has pursued a more active engagement with the EU through participating in the Barcelona Process and signing a EuroMed association agreement, all areas of its domestic policy have been subject to intense international scrutiny, in particular its poor human rights track record and alleged holding of political prisoners, with deaths in custody and arbitrary arrests, the preventing of free assembly or of citizens from leaving the country, and, of course, the use of torture.
Matters have not been helped by Syria's lamentable behaviour in turning a blind eye to Islamist terrorists crossing into Iraq from its territory in spite of its own fight against Islamism, as well as its covert support to terrorist training for Hamas, Islamic Jihad and Hezbollah, in spite of its continuing denials of such support. Syria's withdrawal from Lebanon under international pressure has been marred by the arrest of the pro-Syrian security chiefs in connection with the assassination of Rafik Hariri, a fierce critic of the Syrian regime. Syria remains a one-party state although there is talk of ending this state of affairs.
This resolution calls for clemency for a number of cases cited by Amnesty International and there can be no doubt that the plight of the stateless Kurds in Hassake and the discrimination against the still remaining small Jewish community are totally unacceptable.
As rapporteur on the European neighbourhood policy, I believe that it is nevertheless important to keep Syria engaged in dialogue with the EU and to encourage the process of democratisation and observation of fundamental human rights which Syria has signed up to in its international obligations - obligations which it must meet if it really wants to enjoy a beneficial EuroMed action plan in future.
.  Mr President, I would like to follow on from Mr Tannock’s conclusion. When President Bashir Assad succeeded his father in office, he was the focus of a great deal of hope. Syrian Christians who know him well tell me that he, as a member of the Alawi minority himself, has a very tolerant attitude towards other faith communities, not least the Christians.
It is all the more disappointing that the Baath regime’s brutal machinery of oppression is still operational, with the secret services at work in Lebanon, and the police in Syria itself. I would like to emphasise that, as we have ties with Syria through the Mediterranean dialogue and the Mediterranean community, we have to apply particularly rigorous standards to it. While we ought to support it in its desire to draw closer to the European Union, we cannot do so unless it upholds fundamental human rights and moves towards pluralism and democracy. That such a thing can happen only step by step is obvious, but the process must be begun without delay, and we must send a clear message to that effect.
. Mr President, ladies and gentlemen, the partnership between Europe and the Mediterranean countries has already enabled significant progress to be made on the road to constructing a foundation of shared values: human rights, representative democracy, equality between men and women and social progress. In this respect, the opening of an electoral process in Egypt which is, admittedly, imperfect and the regained sovereignty of Lebanon are cases in point. Unfortunately, the recent events in Tunisia show us that it is difficult to progress along that road. That is why questions must clearly be asked about the conditional nature of our partnerships. If an Association Agreement concluded with a country is seriously breached, this should be able to bring about its suspension, even on a temporary basis. In Syria, the arrival in power of President Al-Assad has given rise to a great deal of hope. Conflicting political signs are, however, reaching us, allowing some confusions and uncertainties to remain as regards completing the ratification process for the Association Agreement. In my role as Chairman of the Delegation for relations with the Mashreq countries, I recently took a delegation from our Parliament to Syria. During this visit and particularly in the presence of President Al-Assad himself, we laid a great deal of emphasis on the need to respect fundamental freedoms and on the need to secure the release of the two former parliamentarians, Mr Seif and Mr al-Homsi. Their release is the subject of an item in the report on the visit, drafted by our Mashreq Delegation. The release – I quote – ‘of the two imprisoned Syrian parliamentarians is a preliminary condition for the signing of the Association Agreement.’ The vote on this urgent resolution will act as a powerful message from our Parliament: respect for human rights and respect for fundamental freedoms are non-negotiable factors in our partnerships.
Mr President, the UN was quite right to express concern about violations of human rights in Syria.
I fully support the European Parliament’s motion for a resolution calling on the Syrian authorities to release political prisoners held in that country. Their number includes several Syrian parliamentarians we consider to be our colleagues. Syria must be persuaded to ratify the convention banning the torture of prisoners.
It is, however, difficult for me to support the proposal in the draft calling on Syria to guarantee that those arrested will be well treated. After all, we know that this refers to political prisoners, so we ought really to be insisting that no political prisoners are ever taken, and not condoning the fact and politely asking Syria not to be too cruel to them.
It is essential for human rights and Syria’s respect for them to be a when it comes to the Union entering into an Association Agreement with Syria. It would be inconceivable for us to be associated with a country that held political prisoners and practised torture and other forms of anti-democratic repression, resulting in the persecution of religious minorities such as Jews or Christians.
– Mr President, unfortunately the hopes cultivated even about the recent conference of the Ba'ath party in Syria have quickly been dashed. The regime continues its anti-democratic methods and autocratic practices against any protestors. President Assad appears to be too weak to overturn the autocratic, nepotistic and back-scratching regime which permeates the political system.
The two former members of parliament in prison whose immediate release we are calling for – together with an immediate end to all political prosecutions – are also victims of the accusation of nepotistic behaviour on the part of the regime.
However, I believe that it will be in the interests of the people of Syria and their rights for the European Union to sign and ratify the association agreement. This will give us more tools to control and exert pressure, such as the human rights clause and structured political dialogue.
. Mr President, ladies and gentlemen, the Commission fully participates in the European Union’s efforts to support human rights in Syria. On the basis of the principles outlined in the Barcelona Process Declaration, our goal is to establish a constructive human rights dialogue with the Syrian authorities. In this context, the European Union troika has, in the past, taken steps following the arrests of opposition figures, including Mr Al-Turk, and the judgment on two parliamentarians, Mr al-Homsi and Mr Riad Seif.
Very recently, the Commission conveyed to the Syrian Ambassador its grave concern regarding the detention of public figures and of members of Parliament and, more specifically, that of Mr al-Homsi and Mr Seif.
The European Commission’s Delegation in Damascus is very closely monitoring the detention of these two political prisoners. A short time ago, the Head of Delegation drew this situation to the attention of the Deputy Minister for Foreign Affairs, Mr Moallem. The attempt to have Mr al-Homsi and Mr Seif released was a failure even though, under Syrian law, they could be granted early release after serving three quarters of their prison sentences.
The law, however, requires the two political prisoners to sign a declaration announcing that they will cease all future political activities detrimental to the Syrian State. They refused to sign it. From a Syrian point of view, therefore, nothing more can be done to release the prisoners.
We can also observe conflicting, yet positive, signs, which are perhaps the outcome of international pressure: consider, for example, the acquittal in June of this year of Aktham Naisseh, a human rights activist.
However, the overall situation is, unfortunately, unsatisfactory, and the Commission will continue, in close cooperation with the Presidency and the Member States, to bring up other individual cases at every level of its contacts with the Syrian administration.
With regard to the Association Agreement negotiations, the Commission remains convinced that a human rights dialogue will be more effective in the framework of the contractual relations provided for in the Agreement. This Agreement, including the provisions on free trade, cooperation and political dialogue, and with the clause on human rights and democracy as crucial components, will be an important instrument for opening up Syrian society and for making it more democratic.
As regards enhancing the MEDA programmes with the aim of supporting the development of a democratic society, the Commission, under the current national indicative programme with Syria, continues to have support for civil society as one of its priorities in the area of cooperation, and it hopes to continue along these lines thanks to future programmes.
Since it has been mentioned several times, I will say a word about the Association Agreement. The Commission remains aware of the current political difficulties regarding the signing of the Agreement with Syria. By arranging the military withdrawal from Lebanon, Syria has taken a first positive step towards implementing Resolution 1559 of the United Nations Security Council. It is clear, however, that, owing to the current situation, that is to say the continued and visible presence of the Syrian secret service in Lebanon, as well as the lack of cooperation in Iraq, Syria absolutely must take strong and positive action in order to restore confidence and must do this before it considers any possible signing of the Agreement.
The debate is closed.
The vote will take place in a few moments.
The next item is voting time.
Mr President, there is an oral amendment to recital E: when talking about ‘Riad al-Hamood, civil society activist’, it must be specified that ‘Kurdish’ precedes ‘civil society activist’.
That concludes the voting, and we shall now proceed to the explanations of vote.
The Moderate delegation has today voted in favour of a report on major and neglected diseases in the developing countries. We believe that disease and ill-health are dominant problems in these countries and that they are both causes and consequences of under-development.
However, we have our doubts about the EU expressing views on the way in which the pharmaceutical industry prices different products. We also have our doubts about forcing the pharmaceutical industry to reinvest a portion of its profits in R[amp]D in relation to neglected diseases. We should prefer to encourage the pharmaceutical industry voluntarily and for ethical and moral reasons to decide to re-invest a portion of its profits in research into diseases affecting poor countries. This is in line with assuming responsibility for global development.
What should also be drawn attention to are the African governments that deduct sales or import tax on antiretroviral and other medicines. This leads to medicines becoming unavailable to many impecunious groups. In those cases, the governments concerned must be strongly encouraged to abolish such taxes.
The global fight against infectious diseases is a very important issue demanding extensive international commitment. The June List is of the view that international cooperation should be practised within already established organisations, such as the World Health Organisation (WHO), with skills and experience in this area. The June List recommends limited EU cooperation. We are critical of a situation in which the EU seeks influence and powers in relation to issues already being dealt with by existing international organisations.
. As a result of the economic development and the improved quality of life in Europe, we have a number of responsibilities towards the rest of the international community. Whilst one may subscribe to a worldview that sees free trade as one of the main keys to development, one must also bear in mind that there are certain areas that cannot simply be left to the whims of the market. This is because, however global it may be, the market does not favour more worthwhile objectives. That is not to discredit the market, but to point out that, inevitably, it does have its limitations. In this context, we must not forget that certain diseases hamper the development of the world’s poorest countries. It is therefore essential that the EU’s development initiatives – the effectiveness of which is sometimes open to question – should involve combating these diseases, within the context of development aid as a whole.
I declare the session of the European Parliament adjourned.